Exhibit 10.3

 

EXECUTION COPY

 

Limited Liability Company Membership Interest

 

Purchase Agreement

 

by and between

 

KOCH HOLDINGS ENTERPRISES, LLC

 

and

 

ONEOK, INC.

 

for the purchase and sale of

 

a 100% Membership Interest in

 

MB1/LP, LLC

 

Date: May 9, 2005

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

              Page


--------------------------------------------------------------------------------

Article I

   DEFINITIONS    1    

1.1

   Certain Definitions    1

Article II

   SALE AND PURCHASE OF MEMBERSHIP INTEREST    8    

2.1

   Sale and Purchase of Membership Interest    8

Article III

   CONSIDERATION    8    

3.1

   Consideration    8    

3.2

   Payment of Purchase Price    8    

3.3

   Closing Statement    8    

3.4

   Adjusted Purchase Price Adjustment    9

Article IV

   CLOSING AND TERMINATION    11    

4.1

   Closing Date    11    

4.2

   Termination of Agreement    11    

4.3

   Procedure Upon Termination    12    

4.4

   Effect of Termination    12

Article V

   REPRESENTATIONS AND WARRANTIES OF SELLER    12    

5.1

   Organization and Good Standing    12    

5.2

   Authorization of Agreement    12    

5.3

   Conflicts; Consents of Third Parties    13    

5.4

   Ownership and Transfer of Membership Interest; Sufficiency    13    

5.5

   Capitalization    14    

5.6

   Subsidiaries    14    

5.7

   Financial Statements    14    

5.8

   Absence of Certain Changes    15    

5.9

   Taxes    15    

5.10

   Real Property    16    

5.11

   Tangible Personal Property Leases    16    

5.12

   Intellectual Property    16    

5.13

   Material Contracts    16    

5.14

   Employee Benefits Plans    17    

5.15

   Labor    18

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page


--------------------------------------------------------------------------------

   

5.16

   Litigation    18    

5.17

   Compliance with Laws; Permits    18    

5.18

   Environmental Matters    19    

5.19

   Financial Advisors    19    

5.20

   Sufficient Rights    19

Article VI

   REPRESENTATIONS AND WARRANTIES OF PURCHASER    20    

6.1

   Organization and Good Standing    20    

6.2

   Authorization of Agreement    20    

6.3

   Conflicts; Consents of Third Parties    20    

6.4

   Litigation    21    

6.5

   Securities Matters    21    

6.6

   Financial Advisors    21    

6.7

   Financing    21

Article VII

   COVENANTS    22    

7.1

   Access to Information    22    

7.2

   Conduct of the Business Pending the Closing    22    

7.3

   Consents    24    

7.4

   Regulatory Approvals    24    

7.5

   Further Assurances    26    

7.6

   Confidentiality    26    

7.7

   Indemnification and Exculpation    26    

7.8

   Preservation of Records    27    

7.9

   Publicity    28    

7.10

   Use of Name    28    

7.11

   Employment and Employee Benefits    29    

7.12

   Non-Solicitation    30    

7.13

   Supplementation and Amendment of Schedules    31    

7.14

   Company Guarantees    31    

7.15

   Intercompany Contracts; Intercompany Balances    32    

7.16

   Tax Matters    32

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page


--------------------------------------------------------------------------------

    7.17    Insurance    33

Article VIII

   CONDITIONS TO CLOSING    33    

8.1

   Conditions Precedent to Obligations of Purchaser    33    

8.2

   Conditions Precedent to Obligations of Seller    34    

8.3

   Frustration of Closing Conditions    35

Article IX

   INDEMNIFICATION    35    

9.1

   Survival of Representations and Warranties and Covenants    35    

9.2

   Indemnification by Seller    35    

9.3

   Indemnification by Purchaser    36    

9.4

   Indemnification Procedures    36    

9.5

   Limitations on Indemnification    37    

9.6

   Tax Treatment of Indemnity Payments    39    

9.7

   No Consequential Damages    39    

9.8

   Exclusive Remedy    40    

9.9

   No Transfer of Seller’s Indemnities    40

Article X

   MISCELLANEOUS    40    

10.1

   Payment of Transfer Taxes    40    

10.2

   Expenses    41    

10.3

   Submission to Jurisdiction; Consent to Service of Process    41    

10.4

   Entire Agreement; Amendments and Waivers    41    

10.5

   Governing Law    42    

10.6

   Notices    42    

10.7

   Severability    43    

10.8

   Binding Effect; Assignment    43    

10.9

   Non-Recourse    43    

10.10

   Counterparts    44    

10.11

   Time is of the Essence    44    

10.12

   Specific Performance    44

 

iii



--------------------------------------------------------------------------------

 

Exhibits

--------------------------------------------------------------------------------

     Exhibit A    Form of § 1445 Certificate

Schedules

--------------------------------------------------------------------------------

    

Schedule 1.1(a)

   Knowledge of Seller Schedule 1.1(b)    Permitted Exceptions Schedule 3.3   
Agreed Principles Schedule 3.3(a)    Reference Working Capital Schedule 5.3   
No Conflicts; Consents Schedule 5.4(b)    Exceptions to Sufficiency Schedule 5.6
   Subsidiaries Schedule 5.7    Financial Statements Exceptions to GAAP Schedule
5.8    Absence of Certain Changes Schedule 5.9    Taxes Schedule 5.10    Real
Property Schedule 5.11    Tangible Personal Property Schedule 5.12   
Intellectual Property Schedule 5.13(a)    Material Contracts Schedule 5.13(b)   
Notices of Default Schedule 5.14(a)    Company Benefit Plans Schedule 5.15(b)   
Labor Schedule 5.16    Litigation Schedule 5.17    Compliance with Laws Schedule
5.18    Environmental Matters Schedule 5.20    Exceptions to Sufficient Rights
Schedule 6.3    No Conflicts; Consents Schedule 7.2    Conduct of Business
Pending the Closing Schedule 7.11    Continuing Employees Schedule 7.14   
Company Guarantees Schedule 7.15    Intercompany Contracts

 

iv



--------------------------------------------------------------------------------

Limited Liability Company Membership Interest

Purchase Agreement

 

This Limited Liability Company Membership Interest Purchase Agreement (this
“Agreement”), dated May 9, 2005, is made by and between Koch Holdings
Enterprises, LLC, a Delaware limited liability company (“Seller”), and ONEOK,
Inc., an Oklahoma corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller owns 100% of the membership interests (the “Membership
Interest”) of MB1/LP, LLC, a Delaware limited liability company (the “Company”);

 

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Membership Interest for the purchase price and upon the terms
and conditions hereinafter set forth; and

 

WHEREAS, certain terms used in this Agreement are defined in Section 1.1;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Certain Definitions.

 

(a) For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
stock, ownership interest or securities, by contract or otherwise. For purposes
of this Agreement, in no event shall Duke Energy NGL Services, L.P. be
considered an Affiliate of the Company or any of the Subsidiaries.

 

“Business Day” means any day of the year on which national banking institutions
in New York, New York are open to the public for conducting business and are not
required or authorized to close.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1



--------------------------------------------------------------------------------

“Company Guarantees” means all guaranties, letters of credit, bonds, sureties
and other credit support or assurances provided by Seller or its Affiliates
(other than the Company or any of the Subsidiaries) in support of any
obligations of the Company or any of the Subsidiaries, including those
obligations listed on Schedule 7.14.

 

“Continuing Employees” means those individuals (or their replacements) who are
employed by the Company or any of the Subsidiaries immediately before the
Closing and are set forth on Schedule 7.11, as may be supplemented by Seller.

 

“Contract” means any written contract, indenture, note, bond, lease, commitment
or other agreement.

 

“Effective Time” means 7:00 a.m. (Central time) on the Closing Date.

 

“Environmental Law” means any federal, state or local statute, regulation,
ordinance, rule of common law or other legal requirement currently in effect
relating to the environment or natural resources, including the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et
seq.), the Oil Pollution Act of 1990 (33 U.S.C. § 2701 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), as to
each, as amended and the regulations promulgated pursuant thereto and as each is
in effect on the date of this Agreement.

 

“Facility” means the fractionation facility in Mont Belvieu, Chambers County,
Texas, originally constructed by Cities Service Company in 1970.

 

“GAAP” means generally accepted accounting principles in the United States as of
the date hereof.

 

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

 

“Hazardous Material” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including petroleum and its by-products, asbestos,
polychlorinated biphenyls, radon, hazardous waste, mold and urea formaldehyde
insulation.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

 

“Indebtedness” of any Person means, without duplication, (i) the principal of
and premium (if any) in respect of (A) indebtedness of such Person for money

 

2



--------------------------------------------------------------------------------

borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable; (ii) all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement (but
excluding trade accounts payable and other accrued current liabilities arising
in the Ordinary Course of Business); (iii) all obligations of such Person under
leases required to be capitalized in accordance with GAAP; (iv) all obligations
of such Person for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction; (v) all obligations of the
type referred to in clauses (i) through (iv) of other Persons for the payment of
which such Person is responsible or liable as obligor, guarantor, surety or
otherwise, including guarantees of such obligations; and (vi) all obligations of
the type referred to in clauses (i) through (v) of other Persons secured by any
Lien on any property or asset of such Person (whether or not such obligation is
assumed by such Person).

 

“Intellectual Property” means all intellectual property rights used by the
Company or any of the Subsidiaries arising from or in respect of the following:
(i) patents and applications therefor, including continuations, divisionals,
continuations-in-part, or reissues of patent applications and patents issuing
thereon, (ii) trademarks, service marks, trade names, service names, brand
names, trade dress rights, logos, Internet domain names and corporate names,
together with the goodwill associated with any of the foregoing, and all
applications, registrations and renewals thereof, (iii) copyrights and
registrations and applications therefor, works of authorship and mask work
rights, (iv) Software and (v) Technology.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge of Seller” means the actual knowledge of those Persons identified on
Schedule 1.1(a).

 

“LLC Agreement” means that certain Second Amended and Restated Limited Liability
Company Agreement of the Company, dated March 28, 2002, as first amended on
November 1, 2002, entered into by Seller, the sole member.

 

“Law” means any foreign, federal, state or local law, statute, code, ordinance,
rule or regulation.

 

“Legal Proceeding” means any judicial, administrative or arbitral actions, suits
or proceedings (public or private) by or before a Governmental Body.

 

“Liability” means any Indebtedness, debt, liability or obligation (whether
direct or indirect, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due) and including all costs and expenses
relating thereto.

 

“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude or transfer restriction.

 

3



--------------------------------------------------------------------------------

“Losses” means all losses, Liabilities, obligations, damages, notices, actions,
suits, proceedings, claims, demands, assessments, judgments, costs, penalties
and expenses, including attorneys’ and other professionals’ fees and
disbursements.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, properties, results of operations or financial condition of the Company
and the Subsidiaries (taken as a whole) or (b) a material adverse effect on the
ability of Seller to consummate the transactions contemplated by this Agreement,
other than with respect to (a) and (b), an effect resulting from an Excluded
Matter. “Excluded Matter” means any one or more of the following: (i) the effect
of any change in the United States or foreign economies or securities or
financial markets in general; (ii) the effect of any change that generally
affects any industry in which the Company or any of the Subsidiaries operates;
(iii) the effect of any change arising in connection with any natural disasters,
hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions existing or underway as of the date hereof;
(iv) the effect of any action taken by Purchaser or its Affiliates with respect
to the transactions contemplated hereby or with respect to the Company or any of
the Subsidiaries; (v) any matter of which Purchaser is aware on the date hereof;
(vi) the effect of any changes in applicable Laws or accounting rules; (vii) the
failure of the Company or any of the Subsidiaries to meet any of its internal
projections; (viii) any effect resulting from the public announcement of this
Agreement, compliance with terms of this Agreement or the consummation of the
transactions contemplated by this Agreement; (ix) the loss of any employee of
the Company or any of the Subsidiaries; or (x) matters that will be reflected in
the determination of the Adjusted Purchase Price as of the Closing Date.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Body.

 

“Ordinary Course of Business” means the ordinary and usual course of business of
the Company or any of the Subsidiaries.

 

“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.

 

“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance that have been made available to Purchaser; (ii) statutory liens for
current Taxes, assessments or other governmental charges not yet delinquent or
the amount or validity of which is being contested in good faith by appropriate
proceedings; (iii) mechanics’, carriers’, workers’, repairers’ and similar Liens
arising or incurred in the Ordinary Course of Business; (iv) zoning, entitlement
and other land use and environmental regulations by any Governmental Body; (v)
Liens securing debt as disclosed in the Financial Statements; (vi) title of a
lessor under a capital or operating lease; (vii) Liens of public record; (viii)
such other Liens, imperfections in title, charges, easements, restrictions and
encumbrances that would not reasonably be expected to result in a Material
Adverse Effect; and (ix) any other matters disclosed on Schedule 1.1(b).

 

4



--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint enterprise, joint-stock company, trust, unincorporated
organization, Governmental Body or other entity.

 

“Release” means any release, spill, emission, leaking, pumping, deposit,
disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment.

 

“Remedial Action” means all actions to (i) clean up, remove, treat or in any
other way address any Hazardous Material, (ii) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care and (iv) respond
to or correct a condition of noncompliance with Environmental Laws.

 

“Software” means any and all of the following, other than “shrink wrap”
licenses, that are primarily used by the Company or any of the Subsidiaries: (i)
computer programs, including any and all software implementations of algorithms,
models and methodologies, whether in source code or object code, (ii) databases
and compilations, including any and all data and collections of data, whether
machine readable or otherwise, (iii) descriptions, flow-charts and other work
product used to design, plan, organize and develop any of the foregoing,
screens, user interfaces, report formats, firmware, development tools,
templates, menus, buttons and icons, and (iv) documentation including user
manuals and other training documentation related to any of the foregoing.

 

“Subsidiary” means each of MB1/GP, LLC, MBFF, LP and Koch Hydrocarbon Southwest,
LLC.

 

“Taxes” means (i) all federal, state, local or foreign taxes, charges, fees,
imposts, levies or other assessments, including all net income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, property and
estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever and (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any taxing authority in connection with any item
described in clause (i).

 

“Tax Return” means all returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of any Taxes.

 

“Technology” means, collectively, all designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, research and development, technical data,
programs, subroutines, tools, materials, specifications, processes, inventions
(whether patentable and whether or not reduced to practice), apparatus,
creations, improvements, works of authorship and other similar materials that
are primarily used by the Company or any of the Subsidiaries.

 

5



--------------------------------------------------------------------------------

(b) Terms Defined Elsewhere in this Agreement. For purposes of this Agreement,
the following terms have meanings set forth in the sections indicated:

 

Term

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Accounting Referee

   3.4(c)

Act

   6.5

Adjusted Purchase Price

   3.3

Agreed Principles

   3.3

Agreement

   Recitals

Allocation Statement

   7.16(a)

Antitrust Division

   7.4(a)

Antitrust Laws

   5.3

Balance Sheet

   5.7

Balance Sheet Date

   5.7

Claim

   7.7(b)

Closing

   4.1

Closing Date

   4.1

Closing Statement

   3.3

Closing Statement Delivery Date

   3.3

COBRA

   7.11(b)

Company

   Recitals

Company Benefit Plan

   5.14(a)

Company Pension Plan

   5.14(b)

Company Savings Plan

   7.11(b)

Confidentiality Agreement

   7.6

ERISA

   5.14(a)

Excluded Matter

   1.1 (in definition of Material Adverse Effect)

Final Closing Statement

   3.4(a)

Final Closing Working Capital

   3.4(a)

Final Working Capital

   3.4(e)

Financial Statements

   5.7

FTC

   7.4(a)

Indemnification Claim

   9.4(a)

Indemnitees

   7.7(a)

Initial Closing Working Capital

   3.3

Koch Marks

   7.10

Losses

   1.1 (in definition of Loss)

Material Contracts

   5.13(a)

Membership Interest

   Recitals

Negative Adjustment

   3.3

Net Working Capital

   3.3

Owned Property

   5.10

Owned Properties

   5.10

Personal Property Leases

   5.11

Positive Adjustment

   3.3

 

6



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Purchase Price    3.1

Purchaser

   Recitals

Purchaser Documents

   6.2

Purchaser Indemnified Parties

   9.2(a)

Purchaser Plans

   7.11(b)

Purchaser Savings Plan

   7.11(b)

Real Property Lease

   5.10

Real Property Leases

   5.10

Reference Working Capital

   3.3

Seller

   Recitals

Seller Documents

   5.2

Seller Indemnified Parties

   9.3(a)

 

(c) Other Definitional and Interpretive Matters. Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
shall apply:

 

Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded. If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

 

Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.

 

Exhibits/Schedules. The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall be defined as set forth in this Agreement.

 

Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

 

Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.

 

Herein. The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

 

7



--------------------------------------------------------------------------------

Including. The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

 

Reflected On or Set Forth In. An item arising with respect to a specific
representation or warranty shall be deemed to be “reflected on” or “set forth
in” a balance sheet or financial statements, to the extent any such phrase
appears in such representation or warranty, if (a) there is a reserve, accrual
or other similar item underlying a number on such balance sheet or financial
statements that related to the subject matter of such representation, (b) such
item is otherwise specifically set forth on the balance sheet or financial
statements or (c) such item is reflected on the balance sheet or financial
statements and is specifically set forth in the notes thereto.

 

(d) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

ARTICLE II

 

SALE AND PURCHASE OF MEMBERSHIP INTEREST

 

2.1 Sale and Purchase of Membership Interest. Upon the terms and subject to the
conditions contained herein, on the Closing Date, Seller agrees to sell to
Purchaser, and Purchaser agrees to purchase from Seller, the Membership
Interest.

 

ARTICLE III

 

CONSIDERATION

 

3.1 Consideration. The aggregate consideration for the Membership Interest shall
be an amount in cash equal to ONE HUNDRED MILLION DOLLARS ($100,000,000) (the
“Purchase Price”), plus or minus any adjustments to the Purchase Price as
provided in Sections 3.3 and 3.4.

 

3.2 Payment of Purchase Price. On the Closing Date, Purchaser shall pay the
Adjusted Purchase Price (as defined below) to Seller, which shall be paid by
wire transfer of immediately available United States funds (not ACH) into an
account designated by Seller.

 

3.3 Closing Statement. At least two (2) Business Days before Closing (the
“Closing Statement Delivery Date”), Seller shall cause to be prepared and
delivered to Purchaser a statement (the “Closing Statement”) setting forth
Seller’s good faith estimate of Net Working Capital (as defined below) as of the
Effective Time (“Initial Closing Working Capital”) and the corresponding
Adjusted Purchase Price to be paid at Closing (which shall conclusively adjust
the Purchase Price at Closing, absent manifest error) and such documentation
reasonably necessary to support the calculation and

 

8



--------------------------------------------------------------------------------

adjustment. “Net Working Capital” means the consolidated current assets of the
Company and the Subsidiaries, reduced by the consolidated current liabilities of
the Company and the Subsidiaries, in each case as determined in accordance with
the accounting principles set forth on Schedule 3.3 (the “Agreed Principles”).
Seller shall use the latest available information as of the Closing Statement
Delivery Date to calculate the Initial Closing Working Capital and the Adjusted
Purchase Price. The preparation of the Closing Statement shall be for the
purpose of determining the difference between Net Working Capital as calculated
in accordance with the Agreed Principles and set forth on Schedule 3.3(a)
(“Reference Working Capital”) and the Initial Closing Working Capital for the
purpose of determining the Adjusted Purchase Price. If Initial Closing Working
Capital exceeds Reference Working Capital, the Purchase Price shall be increased
by the amount of such excess (such increase, a “Positive Adjustment”) and, if
Reference Working Capital exceeds Initial Closing Working Capital, the Purchase
Price shall be reduced by the amount of such excess (such reduction, a “Negative
Adjustment”). “Adjusted Purchase Price” means the Purchase Price plus any
Positive Adjustment or the Purchase Price minus any Negative Adjustment, as
applicable.

 

3.4 Adjusted Purchase Price Adjustment.

 

(a) As promptly as practicable, but no later than ninety (90) days after the
Closing Date, Seller shall confirm the calculation of the Initial Closing
Working Capital as described in the Closing Statement by causing to be prepared
and delivered to Purchaser a statement (the “Final Closing Statement”) setting
forth Seller’s calculation of the Net Working Capital as of the Effective Time
(“Final Closing Working Capital”). The preparation of the Final Closing
Statement shall be for the purpose of confirming the calculation of the Initial
Closing Working Capital.

 

(b) If Purchaser disagrees with Seller’s calculation of Final Closing Working
Capital delivered pursuant to Section 3.4(a), Purchaser may, within fifteen (15)
days after receipt of the Final Closing Statement, deliver a notice to Seller
disagreeing with such calculation and setting forth Purchaser’s calculation of
such amount; provided, however, that in the event the Closing Date falls on a
date other than an accounting month-end of the Company and the Subsidiaries,
Purchaser may only deliver a notice to Seller disagreeing with Seller’s
calculation of Final Closing Working Capital if Purchaser’s calculation of the
Final Closing Working Capital is greater than Seller’s calculation of Final
Closing Working Capital by more than 10%. Any such notice of disagreement shall
specify in reasonable detail those items or amounts as to which Purchaser
disagrees, and Purchaser shall be deemed to have agreed with all other items and
amounts contained in the Final Closing Statement delivered pursuant to Section
3.4(a).

 

(c) If a notice of disagreement shall be duly delivered pursuant to Section
3.4(b), Seller and Purchaser shall, during the fifteen (15) days after such
delivery, use their commercially reasonable efforts to reach agreement on the
disputed items or amounts in order to determine, as may be required, the amount
of Final Closing Working Capital, which amount shall not be more than the amount
thereof shown in Seller’s calculation delivered pursuant to Section 3.4(a) nor
less than the amount thereof shown in

 

9



--------------------------------------------------------------------------------

Purchaser’s calculation delivered pursuant to Section 3.4(b). If during such
period, Seller and Purchaser are unable to reach such agreement, they shall
promptly thereafter cause PricewaterhouseCoopers LLP (the “Accounting Referee”)
to review this Agreement and the disputed items or amounts for the purpose of
calculating Final Closing Working Capital (it being understood that in making
such calculation, the Accounting Referee shall be functioning as an expert and
not as an arbitrator). In making such calculation, the Accounting Referee shall
consider only those items or amounts in the Final Closing Statement and Seller’s
calculation of Final Closing Working Capital as to which Purchaser has
disagreed. The Accounting Referee shall deliver to Seller and Purchaser, as
promptly as practicable (but in any case no later than thirty (30) days from the
date of engagement of the Accounting Referee), a report setting forth such
calculation. Such report shall be final and binding upon Seller and Purchaser.
The cost of such review and report shall be borne proportionately by Seller and
Purchaser. Purchaser shall be responsible for the proportion of such cost equal
to the quotient of (A) the absolute value of the difference of (w) Purchaser’s
calculation of Final Working Capital (as defined below) minus (x) the Final
Working Capital divided by (B) the absolute value of the difference of (y)
Purchaser’s calculation of Final Working Capital minus (z) Seller’s calculation
of Final Working Capital. Seller shall be responsible for the proportion of such
cost equal to the quotient of (A) the absolute value of the difference of (w)
Seller’s calculation of Final Working Capital minus (x) the Final Working
Capital divided by (B) the absolute value of the difference of (y) Seller’s
calculation of Final Working Capital minus (z) Purchaser’s calculation of Final
Working Capital.

 

(d) Seller and Purchaser shall, and shall cause their respective representatives
to, and Purchaser shall cause the Company and its representatives to, cooperate
and assist in the preparation of the Final Closing Statement and the calculation
of Final Closing Working Capital and in the conduct of the review referred to in
this Section 3.4, including the making available to the extent necessary of
books, records, work papers and personnel.

 

(e) If Final Working Capital exceeds Initial Closing Working Capital, Purchaser
shall pay to Seller, in the manner and with interest as provided in Section
3.4(f), the amount of such excess and, if Initial Closing Working Capital
exceeds Final Working Capital, Seller shall pay to Purchaser in the manner and
with interest as provided in Section 3.4(f), the amount of the excess of Initial
Closing Working Capital over Final Working Capital. “Final Working Capital”
means Final Closing Working Capital (i) as shown in Seller’s calculation
delivered pursuant to Section 3.4(a), if no notice of disagreement with respect
thereto is duly delivered pursuant to Section 3.4(b); or (ii) if such a notice
of disagreement is delivered, (A) as agreed by Seller and Purchaser pursuant to
Section 3.4(c) or (B) in the absence of such agreement, as shown in the
Accounting Referee’s calculation delivered pursuant to Section 3.4(c); provided,
however, that in no event shall Final Working Capital be more than Seller’s
calculation of Final Closing Working Capital delivered pursuant to Section
3.4(a) or less than Purchaser’s calculation of Final Closing Working Capital
delivered pursuant to Section 3.4(b).

 

10



--------------------------------------------------------------------------------

(f) Any payment pursuant to Section 3.4(e) shall be made at a mutually
convenient time and place within five (5) Business Days after Final Working
Capital has been determined by wire transfer by Purchaser or Seller, as the case
may be, of immediately available United States funds (not ACH) to the account of
such other party as may be designated in writing by such other party. The amount
of any payment to be made pursuant to this Section 3.4 shall bear interest from
and including the Effective Time to but excluding the date of payment at a rate
per annum equal to the rate of interest published from time to time by the Wall
Street Journal (under the heading “Money Rates”) as the “prime rate” at large
U.S. money center banks during the period from the Effective Time to the date of
payment. Such interest shall be payable at the same time as the payment to which
it relates and shall be calculated daily on the basis of a year of three hundred
sixty five (365) days and the actual number of days elapsed.

 

ARTICLE IV

 

CLOSING AND TERMINATION

 

4.1 Closing Date. Subject to the satisfaction of the conditions set forth in
Sections 8.1 and 8.2 hereof (or the waiver thereof by the party entitled to
waive that condition), the consummation of the sale and purchase of the
Membership Interest provided for in Section 2.1 hereof (the “Closing”) shall
take place at the offices of Koch Holdings Enterprises, LLC located at 4111 E.
37th St. North, Wichita, Kansas (or at such other place as the parties may
designate in writing) at 10:00 a.m. (Central time) on a date to be specified by
the parties, which date shall be no later than the second Business Day after the
satisfaction or waiver of each condition to the Closing set forth in Article
VIII (other than conditions that by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions), unless
another date is agreed to in writing by the parties hereto. The date on which
the Closing shall be held is referred to in this Agreement as the “Closing
Date.”

 

4.2 Termination of Agreement. This Agreement may be terminated before the
Closing as follows:

 

(a) At the election of Seller or Purchaser on or after the first annual
anniversary of the date hereof, if the Closing shall not have occurred by the
close of business on such date, provided that the terminating party is not in
material default of any of its obligations hereunder, and provided further that
such date may be extended by Seller for up to two consecutive periods of up to
180 days each if only the conditions to Closing set forth in Sections 8.1(d) and
8.2(d) remain unsatisfied or unwaived at the first annual anniversary of the
date hereof;

 

(b) by mutual written consent of Seller and Purchaser; or

 

(c) by Seller or Purchaser if there shall be in effect a final nonappealable
Order of a Governmental Body of competent jurisdiction permanently restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby; it being agreed that the parties hereto shall promptly
appeal any

 

11



--------------------------------------------------------------------------------

adverse determination that is not nonappealable (and pursue such appeal with
reasonable diligence).

 

4.3 Procedure Upon Termination. In the event of termination by Purchaser or
Seller, or both, pursuant to Section 4.2 hereof, written notice thereof shall
forthwith be given to the other party, and this Agreement shall terminate, and
the purchase of the Membership Interest hereunder shall be abandoned, without
further action by Purchaser or Seller.

 

4.4 Effect of Termination. In the event that this Agreement is validly
terminated pursuant to Section 4.2, then each of the parties shall be relieved
of their duties and obligations arising under this Agreement after the date of
such termination and such termination shall be without liability to Purchaser or
Seller; provided, that no such termination shall relieve any party hereto from
liability for any breach of this Agreement.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Purchaser that:

 

5.1 Organization and Good Standing. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite limited liability company power and authority to
own, lease and operate its properties and to carry on its business as now
conducted. The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite limited liability company power and authority to own, lease and
operate its properties, if any, and to carry on its business as now conducted.
The Company is duly qualified or authorized to do business and is in good
standing under the laws of each jurisdiction in which it owns or leases real
property and each other jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization, except
where the failure to be so qualified, authorized or in good standing would not
reasonably be expected to have a Material Adverse Effect.

 

5.2 Authorization of Agreement. Seller has all requisite power, authority and
legal capacity to execute and deliver this Agreement and each other agreement,
document, or instrument or certificate contemplated by this Agreement or to be
executed by Seller in connection with the consummation of the transactions
contemplated by this Agreement (the “Seller Documents”), and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and each of the Seller Documents and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
required limited liability company action on the part of Seller. This Agreement
has been, and each of the Seller Documents will be at or before the Closing,
duly and validly executed and delivered by Seller, and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each Seller Document,

 

12



--------------------------------------------------------------------------------

when so executed and delivered will constitute, the legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar Laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

5.3 Conflicts; Consents of Third Parties. Except as set forth on Schedule 5.3
and other than Contracts that have been terminated or will expire by their terms
before or upon the Closing or Contracts with Affiliates of Seller that will be
terminated before or upon the Closing, none of the execution and delivery by
Seller of this Agreement or the Seller Documents, the consummation of the
transactions contemplated hereby or thereby, or compliance by Seller with any of
the provisions hereof or thereof will (a) conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under, any
provision of (i) the certificate of formation of Seller or the Company, the
limited liability company agreement of Seller, the LLC Agreement or comparable
organizational documents of any Subsidiary; (ii) any Contract or Permit to which
Seller, the Company or any of the Subsidiaries is a party or by which any of the
properties or assets of Seller, the Company or any of the Subsidiaries are bound
(other than with respect to any provisions related to changes in credit
ratings); (iii) any Order of any Governmental Body applicable to Seller, the
Company or any of the Subsidiaries or by which any of the properties or assets
of Seller, the Company or any of the Subsidiaries are bound; or (iv) any
applicable Law; other than, in the case of clauses (ii), (iii) and (iv), such
conflicts, violations, defaults, terminations or cancellations, that would not
reasonably be expected to have a Material Adverse Effect; or (b) require Seller,
the Company or any of the Subsidiaries to obtain any consent, waiver, approval,
Order, Permit or authorization of, or declare or file with, or give notification
to, any Person or Governmental Body, except for (i) compliance with the
applicable requirements of the HSR Act, the Sherman Act, as amended, the Clayton
Act, as amended, the Federal Trade Commission Act, as amended, and any other
United States federal or state or foreign statutes, rules, regulations, orders,
decrees, administrative or judicial doctrines or other Laws that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade (collectively, the “Antitrust Laws”), and
(ii) such consents, waivers, approvals, Orders, Permits or authorizations the
failure of which to obtain would not reasonably be expected to have a Material
Adverse Effect.

 

5.4 Ownership and Transfer of Membership Interest; Sufficiency.

 

(a) Seller is the record and beneficial owner of the Membership Interest, free
and clear of any and all Liens other than transfer restrictions imposed by
securities Laws. Seller has the power and authority to sell, transfer, assign
and deliver the Membership Interest as provided in this Agreement, and such
delivery will convey to Purchaser good and marketable title to the Membership
Interest, free and clear of any and all Liens.

 

13



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 5.4(b), the assets of the Company and the
Subsidiaries constitute all of the assets used to conduct the business of the
Company and each of the Subsidiaries as presently conducted, except where the
absence of which would not reasonably be expected to have a Material Adverse
Effect.

 

5.5 Capitalization.

 

(a) Seller has provided Purchaser with a true and correct copy of the LLC
Agreement, including all amendments thereto.

 

(b) There is no existing option, warrant, call, right or Contract to which the
Company is a party requiring, and there are no securities of the Company
outstanding that upon conversion or exchange would require, the issuance, of any
units of membership interest of the Company or other securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase
units of membership interest of the Company. The Company is not a party to any
voting trust or other Contract with respect to the voting, redemption, sale,
transfer or other disposition of the units of membership interest in the
Company.

 

5.6 Subsidiaries.

 

(a) Schedule 5.6 sets forth, with respect to each Subsidiary, the jurisdiction
in which it is organized, the jurisdictions, if any, in which it is qualified to
do business, the number and class of equity interests thereof duly issued and
outstanding, the names of all equity owners and the amount of equity owned by
each equity owner. Each Subsidiary is a duly organized and validly existing
entity in good standing under the laws of the jurisdiction of its organization
and is duly qualified or authorized to do business as an entity and is in good
standing under the laws of each jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification or
authorization, except where the failure to be so qualified, authorized or in
good standing would not reasonably be expected to have a Material Adverse
Effect. Each Subsidiary has all requisite entity power and authority to own,
lease and operate its properties and carry on its business as now conducted. The
Subsidiaries are the only Persons of which a majority of the outstanding voting
securities or other voting equity interests are owned, directly or indirectly,
by the Company.

 

(b) The outstanding equity interests of each Subsidiary are validly issued,
fully paid and non-assessable, and all such equity interests represented by
Seller as being owned by the Company are owned by it free and clear of any and
all Liens other than transfer restrictions imposed by securities Laws. There is
no existing option, warrant, call, right or Contract to which any Subsidiary is
a party requiring, and there are no convertible securities of any Subsidiary
outstanding that upon conversion would require, the issuance of any equity
interests of any Subsidiary or other securities convertible into equity
interests of any Subsidiary.

 

5.7 Financial Statements. Seller has delivered to Purchaser copies of (i) the
audited consolidated balance sheet of the Company and the Subsidiaries
(including

 

14



--------------------------------------------------------------------------------

the Facility) as of December 31, 2004 and the related audited consolidated
statements of income and of cash flows of the Company and the Subsidiaries for
the year then ended, and (ii) the audited balance sheets of the Facility,
exclusively, as of December 31, 2002 and 2003 and the related audited statements
of income and of cash flows for the Facility for the years then ended (such
audited statements, including the related notes and schedules thereto, are
referred to herein as the “Financial Statements”). Except as set forth in the
notes thereto and as disclosed in Schedule 5.7, each of the Financial Statements
has been prepared in accordance with GAAP consistently applied and presents
fairly in all material respects the consolidated financial position, results of
operations and cash flows of the Company and the Subsidiaries or the Facility,
as applicable, as of the dates and for the periods indicated therein.

 

For the purposes hereof, the audited consolidated balance sheet of the Company
and the Subsidiaries as at December 31, 2004 is referred to as the “Balance
Sheet” and December 31, 2004 is referred to as the “Balance Sheet Date.”

 

5.8 Absence of Certain Changes. Except as contemplated by this Agreement or as
set forth on Schedule 5.8, since the Balance Sheet Date (i) the Company and the
Subsidiaries have conducted their respective businesses in all material respects
only in the Ordinary Course of Business and (ii) there has not been any Material
Adverse Effect.

 

5.9 Taxes. Except as set forth on Schedule 5.9:

 

(a) each of the Company and the Subsidiaries has timely filed all Tax Returns
required to be filed by it (taking into account requests for extensions to file
such returns), all such returns are correct and complete, and all Taxes required
to be paid by it have either been paid or are reflected in accordance with GAAP
as a reserve for Taxes on the Financial Statements, except to the extent that
such failures to timely file, to be correct and complete or to pay, individually
or in the aggregate would not reasonably be expected to have a Material Adverse
Effect;

 

(b) all material amounts of Taxes required to be withheld by the Company or any
of the Subsidiaries have been withheld and have been (or will be) duly and
timely paid to the proper taxing authority;

 

(c) no material deficiencies for any Taxes have been proposed, asserted or
assessed against the Company or any of the Subsidiaries that are still pending;

 

(d) no requests for waivers of the time to assess any material amounts of Taxes
against the Company or any of the Subsidiaries have been made that are still
pending; and

 

(e) no Tax Return filed by the Company or any of the Subsidiaries is under
current examination by the IRS or by any tax authority.

 

This Section 5.9 represents the sole and exclusive representation and warranty
of Seller regarding Tax matters.

 

15



--------------------------------------------------------------------------------

5.10 Real Property. Schedule 5.10 sets forth a complete list of (i) all real
property owned in fee by the Company or any of the Subsidiaries (individually,
an “Owned Property” and collectively, the “Owned Properties”), and (ii) all
leases of real property by the Company or any of the Subsidiaries involving
annual payments in excess of $50,000 (individually, a “Real Property Lease” and
collectively, the “Real Property Leases”). The Company and the Subsidiaries, as
applicable, have good and valid fee title to the Owned Properties, free and
clear of all Liens of any nature whatsoever except (A) as set forth on Schedule
5.10 and (B) Permitted Exceptions.

 

5.11 Tangible Personal Property Leases. Schedule 5.11 sets forth all leases of
personal property by the Company or any of the Subsidiaries (“Personal Property
Leases”) involving annual payments in excess of $50,000, other than any Personal
Property Leases that have been terminated or will expire by their terms before
or upon the Closing or Contracts with Affiliates of Seller that will be
terminated before or upon the Closing.

 

5.12 Intellectual Property. Except as set forth on Schedule 5.12, to the
Knowledge of Seller, the Company and the Subsidiaries own or have valid licenses
to use all Intellectual Property used by them in the Ordinary Course of
Business, except to the extent the failure to be the owner or the valid licensee
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 5.12, to the Knowledge of Seller, the Intellectual
Property used by the Company or any of the Subsidiaries are not the subject of
any challenge received by the Company or any of the Subsidiaries in writing.

 

5.13 Material Contracts.

 

(a) Schedule 5.13(a) sets forth all of the following Contracts to which the
Company or any of the Subsidiaries is a party or by which it is bound, other
than Contracts that have been terminated or will expire by their terms before or
upon the Closing or Contracts with Affiliates of Seller that will be terminated
before or upon the Closing (collectively, the “Material Contracts”):

 

(i) Contracts with Seller or any current officer or director of the Company or
any of the Subsidiaries;

 

(ii) Contracts with any labor union or association representing any employee of
the Company or any of the Subsidiaries;

 

(iii) Contracts entered into on or after January 1, 2002 for the sale of any of
the assets of the Company or any of the Subsidiaries, other than in the Ordinary
Course of Business, for consideration in excess of $1,000,000;

 

(iv) Contracts entered into on or after January 1, 2002 relating to the
acquisition by the Company or any of the Subsidiaries of any operating business
or the equity of any other Person, in each case for consideration in excess of
$1,000,000;

 

16



--------------------------------------------------------------------------------

(v) Contracts relating to the incurrence of Indebtedness or the making of any
loans by the Company or any of the Subsidiaries, in each case involving amounts
in excess of $500,000;

 

(vi) any other Contracts (except for Real Property Leases, Personal Property
Leases and any Company Benefit Plan) between the Company or any of the
Subsidiaries and any Person to whom the Company or any of the Subsidiaries is
obligated to pay more than $250,000 in consideration in a calendar year that
have a term of longer than ninety (90) days or are not terminable by the Company
or any of the Subsidiaries without penalty on notice of ninety (90) days or
less; and

 

(vii) any other Contracts (except for Real Property Leases, Personal Property
Leases and any Company Benefit Plan) between the Company or any of the
Subsidiaries and any Person that is obligated to pay more than $250,000 in
consideration in a calendar year to the Company or any of the Subsidiaries that
have a term of longer than ninety (90) days or are not terminable by the Company
or any of the Subsidiaries without penalty on notice of ninety (90) days or
less.

 

(b) Except as set forth on Schedule 5.13(b), neither the Company nor any
Subsidiary has received any written notice of any default or event that with
notice or lapse of time, or both, would constitute a default by the Company or
any of the Subsidiaries under any Material Contract, Real Property Lease or
Personal Property Lease, except for defaults that would not reasonably be
expected to have a Material Adverse Effect.

 

5.14 Employee Benefits Plans. This Section 5.14 represents the sole and
exclusive representation and warranty of Seller regarding employee benefit
matters.

 

(a) Schedule 5.14(a) lists each “employee benefit plan” (as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) and any other material employee plan or agreement maintained,
contributed to, or required to be contributed to by the Company (each, a
“Company Benefit Plan”). Seller has made available to Purchaser correct and
complete copies of (i) each Company Benefit Plan (or, in the case of any such
Company Benefit Plan that is unwritten, descriptions thereof) and (ii) the most
recent summary plan description for each Company Benefit Plan for which such
summary plan description is required. Each Company Benefit Plan maintained,
contributed to, or required to be contributed to by the Company or any of the
Subsidiaries has been administered in all material respects in accordance with
its terms. The Company, the Subsidiaries and all of the Company Benefit Plans
are all in compliance with the applicable provisions of ERISA, the Code and all
other applicable Laws with respect to employee benefit matters, except for any
noncompliance that would not reasonably be expected to have a Material Adverse
Effect.

 

(b) To the Knowledge of Seller, (i) each Company Benefit Plan that is an
“employee pension plan” (as defined in Section 3(3) of ERISA) that is intended
to be tax qualified under Section 401(a) of the Code (each, a “Company Pension
Plan”) that is

 

17



--------------------------------------------------------------------------------

maintained, contributed to, or required to be contributed to by the Company or
any of the Subsidiaries is so qualified and (ii) no event has occurred since the
date of the most recent determination letter or application therefor relating to
any such Company Pension Plan that would adversely affect the qualification of
such Company Pension Plan. Seller has made available to Purchaser a correct and
complete copy of the most recent determination letter received by the Company
with respect to each Company Pension Plan maintained, contributed to, or
required to be contributed to by the Company or any of the Subsidiaries, as well
as a correct and complete copy of each pending application for a determination
letter, if any.

 

(c) All contributions, premiums, and benefit payments under or in connection
with the Company Benefit Plans that are required to have been made as of the
date hereof in accordance with the terms of the Company Benefit Plans have been
timely made or have been reflected on the most recent Balance Sheet. No Company
Pension Plan has an “accumulated funding deficiency” (as such term is defined in
Section 302 of ERISA or Section 412 of the Code), whether or not waived.

 

5.15 Labor.

 

(a) Neither the Company nor any of the Subsidiaries is a party to any labor or
collective bargaining agreement.

 

(b) Except as set forth on Schedule 5.15(b), there are no (i) strikes, work
stoppages, work slowdowns, or lockouts pending or, to the Knowledge of Seller,
threatened in writing against or involving the Company or any of the
Subsidiaries, or (ii) unfair labor practice charges, grievances or complaints
pending or, to the Knowledge of Seller, threatened in writing by or on behalf of
any employee or group of employees of the Company or any of the Subsidiaries,
except in each case as would not reasonably be expected to have a Material
Adverse Effect.

 

5.16 Litigation. Except as set forth on Schedule 5.16, there are no Legal
Proceedings pending or, to the Knowledge of Seller, threatened in writing
against Seller, the Company or any of the Subsidiaries before any Governmental
Body, which, if adversely determined, would reasonably be expected to have a
Material Adverse Effect.

 

5.17 Compliance with Laws; Permits. Except for environmental matters covered in
Section 5.18, Tax matters covered in Section 5.9, employee benefit matters
covered in Section 5.14 and except as set forth on Schedule 5.17:

 

(a) the Company and the Subsidiaries are in compliance with all Laws of any
Governmental Body applicable to their respective businesses or operations,
except where the failure to be in compliance would not reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any Subsidiary has
received any written notice of or been charged with the violation of any Laws,
except where such violation would not reasonably be expected to have a Material
Adverse Effect; and

 

(b) the Company and the Subsidiaries currently have all Permits that are
necessary to operate their respective businesses as currently conducted, except
where

 

18



--------------------------------------------------------------------------------

the absence of which would not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any of the Subsidiaries is in default or
violation (and no event has occurred which, with notice or the lapse of time or
both, would constitute a default or violation) of any term, condition or
provision of any Permit to which it is a party, except where such default or
violation would not reasonably be expected to have a Material Adverse Effect.

 

5.18 Environmental Matters. The representations and warranties contained in this
Section 5.18 are the sole and exclusive representations and warranties of Seller
pertaining or relating to any environmental matters, including any Permits and
any other matter arising under any Environmental Laws. To the Knowledge of
Seller, except as set forth on Schedule 5.18 hereto and except in each case as
would not reasonably be expected to have a Material Adverse Effect:

 

(a) the operations of the Company and the Subsidiaries are presently in
compliance with all applicable Environmental Laws and all Permits issued
pursuant to Environmental Laws;

 

(b) the Company and each of the Subsidiaries has obtained all Permits required
under all applicable Environmental Laws necessary to operate its business as
currently conducted;

 

(c) neither the Company nor any of the Subsidiaries is the subject of any
outstanding Order or Contract with any Governmental Body respecting (i)
Environmental Laws, (ii) Remedial Action or (iii) any Release or threatened
Release of a Hazardous Material;

 

(d) neither the Company nor any of the Subsidiaries has received any written
communication alleging that the Company or any of the Subsidiaries may be in
violation of any Environmental Law or any Permit issued pursuant to
Environmental Law, or may have any liability under any Environmental Law; and

 

(e) there are no investigations by a Governmental Body of the businesses of the
Company or any of the Subsidiaries, or currently or previously owned, operated
or leased property of the Company or any of the Subsidiaries pending or
threatened in writing, which would reasonably be expected to result in the
imposition of any material liability pursuant to any Environmental Law.

 

5.19 Financial Advisors. Except for Goldman, Sachs & Co., no Person has acted,
directly or indirectly, as a broker, finder or financial advisor for Seller or
the Company in connection with the transactions contemplated by this Agreement,
and no Person is entitled to any fee or commission or like payment from
Purchaser in respect thereof.

 

5.20 Sufficient Rights. Except as set forth on Schedule 5.20, the Company and
the Subsidiaries have sufficient rights to use and to operate all of the assets
of the Company and the Subsidiaries that are currently used to conduct the
business of

 

19



--------------------------------------------------------------------------------

each of the Company and the Subsidiaries, except where the absence of which
would not reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller that:

 

6.1 Organization and Good Standing. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Oklahoma
and has all requisite corporate power and authority to own, lease and operate
properties and carry on its business.

 

6.2 Authorization of Agreement. Purchaser has full corporate power and authority
to execute and deliver this Agreement and each other agreement, document,
instrument or certificate contemplated by this Agreement or to be executed by
Purchaser in connection with the consummation of the transactions contemplated
hereby and thereby (the “Purchaser Documents”), and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Purchaser of this Agreement and each Purchaser Document have been
duly authorized by all necessary corporate action on behalf of Purchaser. This
Agreement has been, and each Purchaser Document will be at or before the
Closing, duly executed and delivered by Purchaser and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each Purchaser Document when so executed and
delivered will constitute, the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

6.3 Conflicts; Consents of Third Parties. Except as set forth on Schedule 6.3,
none of the execution and delivery by Purchaser of this Agreement or the
Purchaser Documents, the consummation of the transactions contemplated hereby or
thereby, or compliance by Purchaser with any of the provisions hereof or thereof
will (a) conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination or cancellation under, any provision of (i) the certificate of
incorporation or bylaws of Purchaser; (ii) any Contract or Permit to which
Purchaser is a party or by which any of the properties or assets of Purchaser
are bound; (iii) any Order of any Governmental Body applicable to Purchaser or
by which any of the properties or assets of Purchaser are bound; or (iv) any
applicable Law, other than, in the case of clauses (ii), (iii) and (iv), such
conflicts, violations, defaults, terminations or cancellations, that would not
reasonably be expected to have a material adverse effect on the ability of
Purchaser to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby; or (b) require Purchaser to obtain any
consent, waiver, approval, Order, Permit or authorization of, or

 

20



--------------------------------------------------------------------------------

declare or file with, or give notification to, any Person or Governmental Body,
except for (i) compliance with the applicable requirements of the Antitrust
Laws, and (ii) such consents, waivers, approvals, Orders, Permits or
authorizations the failure of which to obtain would not reasonably be expected
to have a material adverse effect on the ability of Purchaser to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby.

 

6.4 Litigation. There are no Legal Proceedings pending or, to the knowledge of
Purchaser, threatened in writing against Purchaser, or to which Purchaser is
otherwise a party before any Governmental Body, which, if adversely determined,
would reasonably be expected to have a material adverse effect on the ability of
Purchaser to perform its obligations under this Agreement or to consummate the
transactions hereby. Purchaser is not subject to any Order of any Governmental
Body except to the extent the same would not reasonably be expected to have a
material adverse effect on the ability of Purchaser to perform its obligations
under this Agreement or to consummate the transactions contemplated hereby.

 

6.5 Securities Matters. Purchaser is an “accredited investor” as defined in Rule
501 under the Securities Act of 1933, as amended (the “Act”), and is acquiring
the Membership Interest solely for its own account and not with a view to any
distribution or disposition thereof. Purchaser understands that (a) the
Membership Interest has not been registered under the Act or registered or
qualified under any applicable state securities laws in reliance upon specific
exemptions therefrom, and (b) the Membership Interest may not be transferred or
sold except in a transaction registered or exempt from registration under the
Act, and registered or qualified or exempt from registration or qualification
under any applicable state securities laws.

 

6.6 Financial Advisors. Except for UBS Securities LLC or its Affiliates, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for Purchaser in connection with the transactions contemplated by this
Agreement and no Person is entitled to any fee or commission or like payment in
respect thereof.

 

6.7 Financing. Purchaser (i) has, and at the Closing will have, sufficient
internal funds (without giving effect to any unfunded financing regardless of
whether any such financing is committed) available to pay the Adjusted Purchase
Price and any expenses incurred by Purchaser in connection with the transactions
contemplated by this Agreement, (ii) has, and at the Closing will have, the
resources and capabilities (financial or otherwise) to perform its obligations
hereunder, and (iii) has not incurred any obligation, commitment, restriction or
Liability of any kind, which would impair or adversely affect such resources and
capabilities.

 

21



--------------------------------------------------------------------------------

ARTICLE VII

 

COVENANTS

 

7.1 Access to Information. Before the Closing Date, Purchaser shall be entitled,
through its officers, employees and representatives (including its legal
advisors and accountants), to make such investigation of the properties,
businesses and operations of the Company and the Subsidiaries and such
examination of the books and records of the Company and the Subsidiaries as it
reasonably requests and to make extracts and copies of such books and records;
provided, that such examination shall not include (i) information that, if
provided to Purchaser, would violate applicable Law, the LLC Agreement or the
organizational documents of any of the Subsidiaries, (ii) bids, letters of
intent, expressions of interest, or other proposals received from others in
connection with the transactions contemplated by this Agreement or otherwise and
information and analyses relating to such communications, (iii) any information,
the disclosure of which would jeopardize any legal privilege available to
Seller, the Company or any of their respective Affiliates relating to such
information or would cause Seller, the Company or any of their respective
Affiliates to breach a confidentiality obligation by which it is bound or (iv)
any of Seller’s internal valuations of the industry of the Company and the
Subsidiaries, the Company, the Subsidiaries or the Membership Interest. Any such
investigation and examination shall be conducted during regular business hours
and under commercially reasonable circumstances and shall be subject to
restrictions under applicable Law. Seller shall, and shall cause the Company and
the officers, employees, consultants, agents, accountants, attorneys and other
representatives of the Company and the Subsidiaries to, cooperate with Purchaser
and Purchaser’s representatives in connection with such investigation and
examination, and Purchaser and its representatives shall cooperate with Seller,
the Company and its representatives and shall use their commercially reasonable
efforts to minimize any disruption to the business of Seller, the Company or any
of the Subsidiaries. Purchaser agrees to abide by any safety rules or rules of
conduct reasonably imposed by Seller, the Company or the operator of such
properties, as the case may be, with respect to Purchaser’s access and any
information furnished to Purchaser or its representatives pursuant to this
Section 7.1. Purchaser shall indemnify, defend and hold harmless Seller, the
Company, the Subsidiaries and their respective officers, directors, employees
and agents from and against any and all Losses asserted against or suffered by
them relating to, resulting from, or arising out of, examinations or inspections
made by Purchaser or its representatives pursuant to this Section 7.1, except to
the extent such Losses relate to, result from or arise out of, the gross
negligence or willful misconduct of Seller, the Company or any of the
Subsidiaries. Notwithstanding anything to the contrary contained herein, before
the Closing, without the prior written consent of Seller, which may be withheld
for any reason, (i) Purchaser shall not contact any suppliers to, or customers
of, the Company, the Subsidiaries or their respective Affiliates, and (ii)
Purchaser shall have no right to perform invasive or subsurface investigations
of the properties or facilities of the Company or any of the Subsidiaries.

 

7.2 Conduct of the Business Pending the Closing. From the date hereof and until
the Closing, except (A) as set forth on Schedule 7.2, (B) as required by

 

22



--------------------------------------------------------------------------------

applicable Law, (C) as otherwise contemplated by this Agreement or (D) with the
prior written consent of Purchaser (which consent shall not be unreasonably
withheld, delayed or conditioned):

 

(a) Seller shall cause each of the Company and the Subsidiaries to:

 

(i) conduct its respective business only in the Ordinary Course of Business; and

 

(ii) use its commercially reasonable efforts to (A) preserve its present
business, operations, organization and goodwill and (B) preserve its present
relationships with customers and suppliers.

 

(b) Seller shall not and shall cause the Company and the Subsidiaries not to:

 

(i) declare, set aside, make or pay any dividend or other distribution (other
than cash) in respect of the membership interests in the Company or repurchase,
redeem or otherwise acquire any outstanding units of membership interest or
other ownership interests in, the Company or any of the Subsidiaries;

 

(ii) transfer, issue, sell or dispose of any units of membership interest or
other securities of the Company or any of the Subsidiaries or grant options,
warrants, calls or other rights to purchase or otherwise acquire units of
membership interest or other securities of the Company or any of the
Subsidiaries;

 

(iii) effect any recapitalization, reclassification or like change in the
capitalization of the Company or any of the Subsidiaries;

 

(iv) amend the Company’s certificate of formation or LLC Agreement or comparable
organizational documents of any Subsidiary;

 

(v) other than in the Ordinary Course of Business (A) materially increase the
annual level of compensation of any executive officer of the Company or any of
the Subsidiaries, (B) materially increase the annual level of compensation
payable or to become payable by the Company or any of the Subsidiaries to any of
their respective executive officers, (C) grant any unusual or extraordinary
bonus, benefit or other direct or indirect compensation to any executive
officer, (D) materially increase the coverage or benefits available under any
(or create any new) severance pay, termination pay, vacation pay, company
awards, salary continuation for disability, sick leave, deferred compensation,
bonus or other incentive compensation, insurance, pension or other employee
benefit plan or arrangement made to, for, or with any of the executive officers
of the Company or any of the Subsidiaries or otherwise modify or amend or
terminate any such plan or arrangement or (E) enter into any employment,
deferred compensation, severance, consulting, non-competition or similar
agreement (or amend any such agreement) to which the Company or any of the
Subsidiaries is a party and involving an executive officer of the Company or any

 

23



--------------------------------------------------------------------------------

of the Subsidiaries, except, in each case, as required by applicable Law from
time to time in effect or by the terms of any Company Benefit Plans;

 

(vi) subject any of the properties or assets (whether tangible or intangible) of
the Company or any of the Subsidiaries to any Lien, except for Permitted
Exceptions;

 

(vii) other than in the Ordinary Course of Business, acquire any material
properties or assets or sell, assign, license, transfer, convey, lease or
otherwise dispose of any of the material properties or assets of the Company or
any of the Subsidiaries;

 

(viii) other than in the Ordinary Course of Business, cancel or compromise any
material debt or claim of the Company or any of the Subsidiaries;

 

(ix) enter into any commitment for capital expenditures of the Company or any of
the Subsidiaries in excess of $500,000 for all commitments in the aggregate,
other than reasonable capital expenditures in connection with any emergency or
force majeure events affecting the Company or any of the Subsidiaries;

 

(x) enter into, modify or terminate any labor or collective bargaining agreement
of the Company or any of the Subsidiaries or, through negotiations or otherwise,
make any commitment or incur any liability to any labor organizations;

 

(xi) permit the Company or any of the Subsidiaries to enter into or agree to
enter into any merger or consolidation with any corporation or other entity, or
acquire the securities of any other Person; or

 

(xii) agree to do anything prohibited by this Section 7.2(b).

 

7.3 Consents. For up to 180 days after the Closing Date, Seller shall, and shall
cause its Affiliates to, use commercially reasonable efforts to cooperate with
Purchaser, at Purchaser’s request, in endeavoring to obtain any consents
required with respect to Material Contracts, Real Property Leases, Personal
Property Leases or Permits; provided, however, that such efforts shall not
require Seller or any of its Affiliates to incur any expenses or Liabilities or
provide any financial accommodation or to remain secondarily or contingently
liable for any Liability with respect thereto to obtain any such consent.

 

7.4 Regulatory Approvals.

 

(a) Each of Purchaser and Seller shall, and Seller shall cause the Company to,
(i) make or cause to be made all filings required of each of them or any of
their respective Affiliates under the Antitrust Laws with respect to the
transactions contemplated hereby as promptly as practicable and, in any event,
within fifteen (15) Business Days after the date of this Agreement, (ii) comply
at the earliest practicable date

 

24



--------------------------------------------------------------------------------

with any request under the HSR Act or other Antitrust Laws for additional
information, documents, or other materials received by each of them or any of
their respective subsidiaries from the Federal Trade Commission (the “FTC”), the
Antitrust Division of the U.S. Department of Justice (the “Antitrust Division”)
or any other Governmental Body in respect of such filings or such transactions,
and (iii) cooperate with each other in connection with any such filing
(including, to the extent permitted by applicable Law, responding to any
reasonable requests for copies of all such documents to the non-filing parties
before filing and considering all reasonable additions, deletions or changes
suggested in connection therewith) and in connection with resolving any
investigation or other inquiry of any of the FTC, the Antitrust Division or
other Governmental Body under any Antitrust Laws with respect to any such filing
or any such transaction. Each such party shall use its best efforts to furnish
to each other all information required for any application or other filing to be
made pursuant to any applicable Law in connection with the transactions
contemplated by this Agreement. Any party may, as it deems advisable and
necessary, reasonably designate any competitively sensitive material provided to
the other parties under this Section 7.4 as “outside counsel only.” Such
materials and the information contained therein shall be given only to the
outside legal counsel of the recipient, and the recipient shall cause such
outside counsel not to disclose such materials or information to any employees,
officers, directors or other representatives of the recipient or their
Affiliates, unless express written permission is obtained in advance from the
source of the materials. Each such party shall promptly inform the other party
hereto of any oral communication with, and provide copies of written
communications with, any Governmental Body regarding any such filings or any
such transaction. No party hereto shall independently participate in any formal
meeting with any Governmental Body in respect of any such filings,
investigation, or other inquiry without giving the other party hereto prior
notice of the meeting and, to the extent permitted by such Governmental Body,
the opportunity to attend and/or participate. Subject to applicable Law, the
parties hereto will consult and cooperate with one another in connection with
any analyses, appearances, presentations, memoranda, briefs, arguments, opinions
and proposals made or submitted by or on behalf of any party hereto relating to
proceedings under the HSR Act or other Antitrust Laws. Purchaser shall pay all
filing fees in connection with all filings under the Antitrust Laws.

 

(b) Each of Purchaser and Seller shall, and Seller shall cause the Company to,
use its best efforts to resolve such objections, if any, as may be asserted by
any Governmental Body with respect to the transactions contemplated by this
Agreement under the Antitrust Laws. In connection therewith, if any Legal
Proceeding is instituted (or threatened to be instituted) challenging any
transaction contemplated by this Agreement as in violation of any Antitrust Law,
each of Purchaser and Seller shall, and Seller shall cause the Company to,
cooperate and use its best efforts to contest and resist any such Legal
Proceeding, and to have vacated, lifted, reversed, or overturned any decree,
judgment, injunction or other order whether temporary, preliminary or permanent,
that is in effect and that prohibits, prevents, limits or restricts consummation
of the transactions contemplated by this Agreement, including by pursuing all
available avenues of administrative and judicial appeal and all available
legislative action, unless, by mutual agreement, Purchaser and Seller decide
that litigation is not in their respective best interests. Each of Purchaser and
Seller shall, and Seller shall cause the Company to, use

 

25



--------------------------------------------------------------------------------

its best efforts to take such action as may be required to cause the expiration
of the notice periods under the HSR Act or other Antitrust Laws with respect to
such transactions as promptly as possible after the execution of this Agreement.
In connection with and without limiting the foregoing, Purchaser agrees to take
promptly any and all steps necessary to avoid or eliminate each and every
impediment under any Antitrust Laws that may be asserted by any Federal, state
and local and non-United States antitrust or competition authority, so as to
enable the parties to close the transactions contemplated by this Agreement as
expeditiously as possible, including committing to or effecting, by consent
decree, hold separate orders, trust or otherwise, the sale or disposition of
such of its assets or businesses (including any acquired pursuant to this
Agreement) as are required to be divested in order to avoid the entry of, or to
effect the dissolution of, any decree, order, judgment, injunction, temporary
restraining order or other order in any suit or preceding, that would otherwise
have the effect of preventing, delaying or limiting the consummation of the
transactions contemplated by this Agreement.

 

7.5 Further Assurances. Each of Purchaser and Seller shall use (and Seller shall
cause the Company and each of the Subsidiaries to use) its commercially
reasonable efforts to (i) take all actions necessary or appropriate to
consummate the transactions contemplated by this Agreement and (ii) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement.

 

7.6 Confidentiality. Purchaser acknowledges that the information provided to it
in connection with this Agreement and the transactions contemplated hereby is
subject to the terms of the confidentiality agreement between Purchaser and
Seller dated February 1, 2005, as amended (the “Confidentiality Agreement”), the
terms of which are incorporated herein by reference. Effective upon, and only
upon, the Closing Date, the Confidentiality Agreement shall terminate.

 

7.7 Indemnification and Exculpation.

 

(a) From and after the Closing Date, Purchaser shall cause the Company to
indemnify, defend and hold harmless, to the fullest extent permitted under
applicable Law, the individuals who on or before the Closing Date were
directors, officers or employees of the Company or any of the Subsidiaries
(collectively, the “Indemnitees”) with respect to all acts or omissions by them
in their capacities as such or taken at the request of the Company or any of the
Subsidiaries at any time before the Closing Date. Purchaser agrees that all
rights of the Indemnitees to indemnification and exculpation from liabilities
for acts or omissions occurring at or before the Closing Date as provided in the
respective certificate of formation of the Company or LLC Agreement or
comparable organizational documents of any of the Subsidiaries as now in effect,
and any indemnification agreements or arrangements of the Company or any of the
Subsidiaries shall survive the Closing Date and shall continue in full force and
effect in accordance with their terms. Such rights shall not be amended, or
otherwise modified in any manner that would adversely affect the rights of the
Indemnitees, unless such modification is required by Law. In addition, Purchaser
shall cause the Company to pay any expenses of any Indemnitee under this Section
7.7, as incurred to the fullest extent

 

26



--------------------------------------------------------------------------------

permitted under applicable Law, provided that the person to whom expenses are
advanced provides an undertaking to repay such advances to the extent required
by applicable Law.

 

(b) In the event any litigation, claim or proceeding (each, a “Claim”) is
asserted or made, any determination required to be made with respect to whether
an Indemnitee’s conduct complies with the standards set forth under applicable
Law, the applicable organizational documents of the Company or any of the
Subsidiaries or any indemnification agreements or arrangements of the Company or
any of the Subsidiaries, as the case may be, shall be made by independent legal
counsel selected by such Indemnitee.

 

(c) Each of Purchaser and the Indemnitee shall cooperate, and cause their
respective Affiliates to cooperate, in the defense of any Claim and shall
provide access to properties and individuals as reasonably requested and furnish
or cause to be furnished records, information and testimony, and attend such
conferences, discovery proceedings, hearings, trials or appeals, as may be
reasonably requested in connection therewith.

 

(d) The provisions of this Section 7.7: (i) are intended to be for the benefit
of, and shall be enforceable by, each Indemnitee, his or her heirs and his or
her representatives; and (ii) are in addition to, and not in substitution for,
any other rights to indemnification or contribution that any such person may
have by Contract or otherwise.

 

(e) In the event that Purchaser or any of its successors or assigns (i)
consolidates with or merges into any other Person and is not the continuing or
surviving corporation or entity of such consolidation or merger; or (ii)
transfers or conveys all or substantially all of its properties and assets to
any Person, then, and in each such case, proper provision shall be made so that
the successors and assigns of Purchaser shall assume all of the obligations
thereof set forth in this Section 7.7.

 

(f) The obligations of Purchaser under this Section 7.7 shall not be terminated
or modified in such a manner as to adversely affect any Indemnitee to whom this
Section 7.7 applies without the consent of the affected Indemnitee (it being
expressly agreed that the Indemnitees to whom this Section 7.7 applies shall be
third party beneficiaries of this Section 7.7).

 

7.8 Preservation of Records. Purchaser shall cause the Company and the
Subsidiaries to preserve and keep the records relating to the Company and the
Subsidiaries for a period of seven (7) years from the Closing Date, or, if
longer, as required by Law. Purchaser shall cause the Company and the
Subsidiaries to make such records and personnel available as may be reasonably
required by Seller in connection with, among other things, any insurance claims
or indemnification claims by, Legal Proceedings or tax audits against or
governmental investigations of Seller or any of its Affiliates or in order to
enable Seller to comply with its obligations under this Agreement and each other
agreement, document or instrument contemplated hereby or thereby. In the event
Purchaser wishes to destroy such records after that time, Purchaser shall cause

 

27



--------------------------------------------------------------------------------

the Company and the Subsidiaries first to give ninety (90) days prior written
notice to Seller, and Seller shall have the right at its option and expense,
upon prior written notice given to Purchaser within that ninety (90) day period,
to take possession of the records within one hundred and eighty (180) days after
the date of such notice.

 

7.9 Publicity.

 

(a) Neither Purchaser nor Seller shall, and Seller shall cause the Company and
the Subsidiaries not to, issue any press release or public announcement
concerning this Agreement or the transactions contemplated hereby without
obtaining the prior written approval of the other party hereto, which approval
will not be unreasonably withheld, conditioned or delayed, unless, in the
reasonable judgment of Seller or Purchaser, disclosure is otherwise required by
applicable Law, provided that, to the extent required by applicable Law, the
party intending to make such release shall use its commercially reasonable
efforts consistent with applicable Law to consult with the other party with
respect to the text thereof.

 

(b) Each of Purchaser and Seller agree that the terms of this Agreement shall
not be disclosed or otherwise made available to the public and that copies of
this Agreement shall not be publicly filed or otherwise made available to the
public, except where such disclosure, availability or filing is required by
applicable Law and only to the extent required by such Law. In the event that
such disclosure, availability or filing is required by applicable Law, each of
Purchaser and Seller, as applicable, agrees to use its commercially reasonable
efforts to obtain “confidential treatment” of this Agreement with the U.S.
Securities and Exchange Commission (or the equivalent treatment by any other
Governmental Body) and to redact such terms of this Agreement as the other party
may request.

 

7.10 Use of Name. Purchaser agrees that (i) neither Purchaser nor any of its
Affiliates has any right, title or interest in or to the name “Koch” or any
service marks, trademarks, trade names, identifying symbols, logos, emblems,
signs or insignia related thereto (including any pipeline markers) or containing
or comprising the foregoing, including any derivations, modifications or
alterations thereof, and any word, name or mark confusingly similar thereto
(collectively, the “Koch Marks”), (ii) neither Purchaser nor any of its
Affiliates shall have any right to use the Koch Marks after the Closing Date,
except that Purchaser may use pipeline markers that contain the Koch Marks for a
period not to exceed one hundred eighty (180) days after the Closing Date, and
(iii) Purchaser shall immediately after the Closing change the name of Koch
Hydrocarbon Southwest, LLC to any name other than the Koch Marks and Purchaser
shall, and Purchaser shall cause its Affiliates to, otherwise cease to hold
itself out as having any affiliation with Seller or any of its Affiliates. In
furtherance thereof, as promptly as practicable but in no event later than one
hundred twenty (120) days after the Closing Date, Purchaser shall remove, strike
over or otherwise obliterate all Koch Marks from all materials including any
vehicles, business cards, schedules, stationery, packaging materials, displays,
signs, promotional materials, manuals, forms, computer software, technical
guidelines, standards and procedures and other materials (other than

 

28



--------------------------------------------------------------------------------

with respect to pipeline markers, which shall be removed within one hundred
eighty (180) days after the Closing Date).

 

7.11 Employment and Employee Benefits.

 

(a) Employees. Purchaser acknowledges and agrees that the employment of the
Continuing Employees will not terminate because of the Closing and that such
employment of the Continuing Employees shall continue after the Closing.

 

(b) Benefits.

 

(i) For a period of two (2) years after the Closing Date, or such longer period
of time required by applicable Law, Purchaser shall provide Continuing
Employees, who remain employed with Purchaser or an Affiliate of Purchaser, with
(a) compensation (including salary, wages and opportunities for commissions,
overtime and premium pay, but excluding bonuses and incentive pay) and a
position of employment that are, in each case, at least substantially equivalent
to those provided to such Continuing Employees immediately before the Effective
Time and (b) bonuses and incentive pay and employee benefits at least as
favorable as those provided by Purchaser to its similarly situated employees
immediately before the Effective Time.

 

(ii) For purposes of eligibility and vesting (but not benefit accrual, except in
the case of vacation and sick leave which shall continue post-Closing) under the
employee benefit plans or pension plans of Purchaser providing benefits to
Continuing Employees (the “Purchaser Plans”), Purchaser shall credit each
Continuing Employee with his or her years of service with the Company, the
Subsidiaries and any predecessor entities, to the same extent as such Continuing
Employee was entitled immediately before the Effective Time to credit for such
service under any similar Company Benefit Plan. The Purchaser Plans shall not
deny Continuing Employees coverage on the basis of pre-existing conditions and
shall credit such Continuing Employees in the year of initial participation in
the Purchaser Plans for any deductibles and out-of-pocket expenses paid by such
Continuing Employees under the Company Benefit Plans. Seller shall provide to
Purchaser within ninety (90) days after the Closing a listing of deductibles and
out-of-pocket expenses for the current year for those Continuing Employees and
their dependents who provide authorization for release of such data.

 

(iii) Purchaser shall provide and be solely responsible for any continuation
coverage required under Section 4980 of the Code, Part 6 of Title I of ERISA or
applicable state law (“COBRA”) to each Continuing Employee or any person related
to such Continuing Employee who is a “qualified beneficiary” as that term is
defined in COBRA whose first “qualifying event” (as defined in COBRA) occurs on
or before the Closing.

 

(iv) Purchaser shall permit each Continuing Employee to elect on the Closing
Date (or as soon thereafter as reasonably practicable) a direct rollover of

 

29



--------------------------------------------------------------------------------

his or her rolloverable account balance under the Company Benefit Plan that is a
cash or deferred arrangement under Section 401(k) of the Code (the “Company
Savings Plan”) to a defined contribution plan designated by Purchaser (the
“Purchaser Savings Plan”), and Seller shall cause the Company Savings Plan to
deliver to the Purchaser Savings Plan as soon as reasonably practicable after
the Closing Date the promissory notes and other loan documentation, if any, of
the Continuing Employees who have elected such a direct rollover in accordance
with the procedures prescribed by Seller. Purchaser shall cause the Purchaser
Savings Plan to accept the direct rollover of electing Continuing Employees’
benefits in cash and, if applicable, promissory notes that are distributed from
the Company Savings Plan.

 

(v) If, within two (2) years after the Closing Date, (a) the employment of any
Continuing Employee is terminated by Purchaser or an Affiliate of Purchaser for
a reason other than cause (as that term is defined in Purchaser’s severance
plan) or (b) a Continuing Employee leaves his or her employment as a result of
the decision by Purchaser or an Affiliate of Purchaser to relocate the place of
employment of any Continuing Employee that is greater than a fifty (50) mile
radius from the Continuing Employee’s place of employment immediately before the
Effective Time, then, in either case, Purchaser shall provide such Continuing
Employee the greater of (x) such severance benefits as Purchaser and its
Affiliates make available to their similarly situated employees and (y)
severance benefits equal to two (2) weeks of such Continuing Employee’s salary
for every year of service with Purchaser, Seller or their respective Affiliates,
not to exceed fifty-two (52) weeks of such Continuing Employee’s salary. For
purposes of calculating the amount of any severance compensation in respect of
such severance benefit, Purchaser shall take into account each Continuing
Employee’s years of service with the Company, the Subsidiaries and any
predecessor entities, to the same extent as such Continuing Employee was
entitled immediately before the Closing to credit for such service.

 

(vi) Seller acknowledges that Purchaser is not assuming nor shall Purchaser
otherwise be liable for any obligations of Seller under any Company Benefit
Plan; and Purchaser acknowledges that Seller is not assuming nor shall Seller
otherwise be liable for any obligations of Purchaser under any Purchaser Plan.

 

7.12 Non-Solicitation.

 

(a) For a period of two (2) years after the Closing Date, Purchaser shall not,
and shall cause its Affiliates not to, cause, solicit, induce or encourage any
employees who are or, after the Closing Date, become employees of Seller or its
Affiliates to leave their employment with Seller or its Affiliates; provided,
however, the foregoing shall not prohibit general solicitations of employment
not specifically directed toward employees of Seller or its Affiliates or the
hiring of such employees in response thereto, nor the hiring, employment or
engagement of any employee of Seller or its

 

30



--------------------------------------------------------------------------------

Affiliates who presents himself or herself for employment without direct or
indirect solicitation by Purchaser or any Affiliate of Purchaser.

 

(b) For a period of two (2) years after the Closing Date, Seller shall not, and
shall cause its Affiliates not to, cause, solicit, induce or encourage any
Continuing Employees to leave their employment with Purchaser or its Affiliates;
provided, however, the foregoing shall not prohibit general solicitations of
employment not specifically directed toward Continuing Employees or the hiring
of such employees in response thereto, nor the hiring, employment or engagement
of any Continuing Employee who presents himself or herself for employment
without direct or indirect solicitation by Seller or any Affiliate of Seller.

 

7.13 Supplementation and Amendment of Schedules. From time to time before the
Closing, Seller shall have the right to supplement or amend the Schedules with
respect to any matter hereafter arising or discovered after the delivery of the
Schedules pursuant to this Agreement. No such supplement or amendment shall have
any effect on the satisfaction of the condition to Closing set forth in Section
8.1(a); provided, however, if the Closing shall occur, then Purchaser shall be
deemed to have waived any right or claim pursuant to the terms of this Agreement
or otherwise, including pursuant to Article IX hereof, with respect to any and
all matters disclosed pursuant to any such supplement or amendment at or before
the Closing.

 

7.14 Company Guarantees.

 

(a) Purchaser shall use its commercially reasonable efforts to obtain from the
respective beneficiary, in form and substance reasonably satisfactory to Seller,
on or before the Closing, valid and binding written releases of Seller and its
Affiliates (other than the Company and the Subsidiaries), as applicable, from
any liability or obligation, whether arising before, on or after the Closing
Date, under any Company Guarantees in effect as of the Closing, including by
providing substitute guarantees with terms that are at least as favorable to the
counterparty as the terms of the applicable Company Guarantees and by furnishing
letters of credit, instituting escrow arrangements, posting surety or
performance bonds or making other arrangements as the counterparty may
reasonably request. If any Company Guarantee has not been released as of the
Closing Date, then Purchaser shall continue to use its commercially reasonable
efforts after the Closing to cause each such unreleased Company Guarantee to be
released promptly.

 

(b) Notwithstanding anything to the contrary herein, Purchaser and Seller
acknowledge and agree that at any time on or after the Closing Date, Seller and
its Affiliates may, in their sole discretion, take any action to terminate,
obtain release of or otherwise limit their liability under any and all
outstanding Company Guarantees.

 

(c) Purchaser shall indemnify and hold harmless Seller and its Affiliates from
and after the Closing for any Losses arising out of or relating to any Company
Guarantees.

 

31



--------------------------------------------------------------------------------

7.15 Intercompany Contracts; Intercompany Balances. Except as set forth on
Schedule 7.15, all contracts, agreements and arrangements (including any Tax
sharing or allocation agreements) between and among the Company or any of the
Subsidiaries, on the one hand, and Seller or any of its Affiliates (other than
the Company and the Subsidiaries), on the other hand, shall be terminated in
their entirety effective as of the Effective Time by the parties and shall be
deemed voided, cancelled and discharged in their entirety. Except as set forth
on Schedule 7.15, all intercompany balances between and among the Company or any
of the Subsidiaries, on the one hand, and Seller or any of its Affiliates (other
than the Company and the Subsidiaries), on the other hand, shall be eliminated
by capital contribution, discharge or otherwise in their entirety effective as
of the Effective Time.

 

7.16 Tax Matters.

 

(a) Allocation of Purchase Price. As promptly as practicable, but in no event
later than sixty (60) days after the determination of Final Working Capital,
Purchaser shall prepare and deliver to Seller a statement (the “Allocation
Statement”) allocating the Adjusted Purchase Price among the assets of the
Company and the Subsidiaries in accordance with Section 1060 of the Code and the
Treasury regulations promulgated thereunder. Seller shall have fifteen (15) days
to review the Allocation Statement and shall notify Purchaser of any disputes
with the allocation as set forth in the Allocation Statement. Seller and
Purchaser shall negotiate in good faith to resolve any such dispute before the
date that is sixty (60) days before the due date of the Tax Returns that reflect
the allocation. If Seller and Purchaser cannot resolve the disputed allocation
before such date, then Seller and Purchaser shall refer the dispute to the
Accounting Referee to review and to determine the proper allocation (it being
understood that in making such determination, the Accounting Referee shall be
functioning as an expert and not as an arbitrator). The Accounting Referee shall
deliver to Seller and Purchaser, as promptly as practicable (but in any case no
later than thirty (30) days from the date of engagement of the Accounting
Referee), a determination of the allocation. This determination will be binding
on the parties hereto and all Tax Returns filed by Purchaser, Seller, the
Company and each of their Affiliates shall be prepared consistently with such
allocation. The cost of such review and report shall be borne by Purchaser.

 

(b) Tax Returns. Seller shall prepare and file all federal, state and local
income Tax Returns of the Company and the Subsidiaries and all federal, state
and local partnership income Tax Returns referred to in section C.1.01 of
Exhibit B to that certain Agreement for the Construction, Ownership and
Operation of the Mont Belvieu I Fractionation Facility, by and between Trident
NGI, Inc. and Union Pacific Fuels, Inc., dated as of November 17, 1993, in each
case with respect to Tax periods ending at or before the Effective Time;
provided, however, that for the avoidance of doubt, franchise Taxes imposed by
the State of Texas shall not be treated as an income Tax for this purpose.
Purchaser shall prepare and file all other Tax Returns required to be filed by
the Company or any of the Subsidiaries with respect to Tax periods ending before
or including the Closing Date in a manner consistent with past practice and
shall pay all Taxes due with respect thereto. Purchaser shall deliver to Seller
drafts of all such returns (including underlying work papers) at least twenty
(20) days before the date that

 

32



--------------------------------------------------------------------------------

Purchaser intends to file any such return for Seller’s review and comment.
Purchaser shall make any changes to such returns reasonably requested by Seller.

 

7.17 Insurance.

 

(a) Purchaser shall not, and shall cause each of the Company and the
Subsidiaries not to, assert any right, claim or interest to or under any
insurance policies or rights to proceeds thereof (other than any workers’
compensation policy) in effect on or before the Closing Date relating to the
Company or any of the Subsidiaries. In furtherance thereof, Purchaser, on behalf
of itself and each of the Company and the Subsidiaries, hereby waives any and
all rights to or under any such insurance policies.

 

(b) Notwithstanding the foregoing Section 7.17(a), if between the date of this
Agreement and the Effective Time, (i) any loss or damage to the improvements or
other tangible personal property of the Company or any of the Subsidiaries shall
occur from fire, casualty or any other occurrence, (ii) Seller does not at its
discretion replace or restore such property before the Effective Time and (iii)
the Closing occurs, then all insurance proceeds received by Seller, the Company
or any of the Subsidiaries as a result of the event causing such loss or damage
(net of any retrospective premium, payback or similar obligations in applicable
insurance policies) will be delivered by Seller to Purchaser. For the avoidance
of doubt, Seller shall not otherwise have any obligation to replace or restore
any such property if such insurance proceeds are assigned to Purchaser. Seller
shall have the sole right and authority to provide notices and claims to the
applicable insurance carrier and otherwise to communicate and negotiate with
such carrier, but shall use its commercially reasonable efforts to obtain any
such proceeds payable to Seller. Notwithstanding the foregoing, the benefit of
any insurance proceeds in relation to “business interruption” damages based upon
lost profits or business opportunities in respect of the period before the
Effective Time, and insurance proceeds in relation to such loss or damage to the
extent attributable to any such property replaced or restored before the
Effective Time or otherwise used for such purposes, will inure to the benefit of
and be payable to Seller, and Purchaser will not be entitled to receive or
retain such proceeds.

 

ARTICLE VIII

 

CONDITIONS TO CLOSING

 

8.1 Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or before the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable Law):

 

(a) Subject to supplementation pursuant to Section 7.13, Seller shall be deemed
to remake the representations and warranties of Seller set forth in this
Agreement and such representations and warranties qualified as to materiality
shall be true and correct, and those not so qualified shall be true and correct
in all material

 

33



--------------------------------------------------------------------------------

respects, at and as of the Closing Date as though made on the Closing Date,
except to the extent such representations and warranties relate to an earlier
date (in which case such representations and warranties qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, on and as of such earlier date); provided,
however, that in the event of a breach of a representation or warranty, the
condition set forth in this Section 8.1(a) shall be deemed satisfied unless the
effect of all such breaches of representations and warranties taken together
result in a Material Adverse Effect;

 

(b) Seller shall have performed and complied with all obligations and agreements
required by this Agreement to be performed or complied with by it on or before
the Closing Date; provided however, that in the event of any failure to comply,
the condition set forth in this Section 8.1(b) shall be deemed satisfied unless
the effect of any such failure to comply results in a Material Adverse Effect;

 

(c) there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby;

 

(d) the waiting period applicable to the transactions contemplated by this
Agreement under the Antitrust Laws shall have expired or early termination shall
have been granted;

 

(e) Seller shall have delivered, or caused to be delivered, to Purchaser
certificates representing the Membership Interest, duly endorsed in blank or
accompanied by stock transfer powers; and

 

(f) Seller shall have delivered, or caused to be delivered, to Purchaser a duly
executed and acknowledged affidavit of the appropriate Affiliate of Seller,
substantially in the form attached hereto as Exhibit A, stating that such
Affiliate of Seller is not a “foreign person” as defined in Section 1445 of the
Code.

 

8.2 Conditions Precedent to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment, before or on the Closing Date, of each of the following conditions
(any or all of which may be waived by Seller in whole or in part to the extent
permitted by applicable Law; provided, however, that Seller agrees that it shall
not waive the condition set forth in Section 8.2(f) before the six month
anniversary of the date hereof):

 

(a) Purchaser shall be deemed to remake the representations and warranties of
Purchaser set forth in this Agreement and such representations and warranties
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, at and as of the
Closing Date as though made on the Closing Date, except to the extent such
representations and warranties relate to an earlier date (in which case such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date);

 

34



--------------------------------------------------------------------------------

(b) Purchaser shall have performed and complied in all material respects with
all obligations and agreements required by this Agreement to be performed or
complied with by it on or before the Closing Date;

 

(c) there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby;

 

(d) the waiting period applicable to the transactions contemplated by this
Agreement under the Antitrust Laws shall have expired or early termination shall
have been granted;

 

(e) Seller shall have received the Adjusted Purchase Price pursuant to Section
3.2; and

 

(f) the transactions contemplated by (i) that certain Asset Purchase Agreement
dated as of the date hereof by and between Koch Pipeline Company, L.P. and
Purchaser and (ii) that certain Limited Liability Company Membership Interest
and Stock Purchase Agreement dated as of the date hereof by and between Koch
Hydrocarbon Management Company, LLC and Purchaser shall each be consummated
simultaneously with the Closing and the transactions contemplated herein.

 

8.3 Frustration of Closing Conditions. Neither Purchaser nor Seller may rely on
the failure of any condition set forth in Sections 8.1 or 8.2, as the case may
be, if such failure was caused by such party’s failure to comply with any
provision of this Agreement.

 

ARTICLE IX

 

INDEMNIFICATION

 

9.1 Survival of Representations and Warranties and Covenants. The
representations and warranties of the parties contained in this Agreement shall
survive the Closing until nine (9) months after the Closing Date, except that
the representations and warranties in Sections 5.1, 5.2, 5.4, 5.19, 6.1, 6.2,
6.5 and 6.6 shall survive until the fifth annual anniversary of the Closing Date
and the representations and warranties in Section 5.9 shall survive the Closing
until the expiration of the applicable statute of limitations. All of the
covenants made by each party in this Agreement shall survive the consummation of
the transactions contemplated herein and shall continue in full force and effect
after the Closing indefinitely until all obligations with respect to any such
covenants are fulfilled in their entirety.

 

9.2 Indemnification by Seller.

 

(a) Subject to Sections 7.13, 9.1 and 9.5 hereof, Seller hereby agrees to
indemnify and hold Purchaser, the Company and their respective directors,
officers, employees, Affiliates, stockholders, agents, attorneys,
representatives and permitted assigns (collectively, the “Purchaser Indemnified
Parties”) harmless from and against any

 

35



--------------------------------------------------------------------------------

Losses incurred by any of the Purchaser Indemnified Parties based upon or
arising directly from any breach of the representations, warranties, covenants
or agreements made by Seller in this Agreement.

 

(b) Purchaser acknowledges and agrees that Seller shall not have any liability
under any provision of this Agreement for any Loss to the extent that such Loss
relates to action taken by Purchaser or any other Person (other than Seller in
breach of this Agreement) after the Closing Date. Purchaser shall take and shall
cause its Affiliates to take all reasonable steps to mitigate any Loss upon
becoming aware of any event that would reasonably be expected to, or does, give
rise thereto, including incurring costs only to the minimum extent necessary to
remedy the breach that gives rise to the Loss.

 

9.3 Indemnification by Purchaser.

 

(a) Subject to Sections 9.1 and 9.5, Purchaser hereby agrees to indemnify and
hold Seller and its directors, officers, employees, Affiliates, stockholders,
agents, attorneys, representatives and permitted assigns (collectively, the
“Seller Indemnified Parties”) harmless from and against any Losses incurred by
any of the Seller Indemnified Parties based upon or arising directly from (i)
any breach of the representations, warranties, covenants or agreements made by
Purchaser in this Agreement or (ii) except as otherwise provided in Section
9.2(a), all Liabilities of the Company or any of the Subsidiaries arising on,
before or after the Closing Date.

 

(b) Seller shall take and cause its Affiliates to take all reasonable steps to
mitigate any Loss upon becoming aware of any event that would reasonably be
expected to, or does, give rise thereto, including incurring costs only to the
minimum extent necessary to remedy the breach that gives rise to the Loss.

 

9.4 Indemnification Procedures.

 

(a) In the event that any Legal Proceeding shall be instituted, or that any
claim shall be asserted, by any Person in respect of which payment may be sought
under Sections 9.2 or 9.3 hereof ( an “Indemnification Claim”), the indemnified
party shall promptly cause written notice in reasonable detail of the assertion
of any Indemnification Claim of which it has knowledge that is covered by this
indemnity to be forwarded to the indemnifying party. The indemnifying party
shall have the right, at its sole option and expense, to be represented by
counsel of its choice, which must be reasonably satisfactory to the indemnified
party, and to defend against, negotiate, settle or otherwise deal with any
Indemnification Claim that relates to any Losses indemnified against hereunder.
If the indemnifying party elects to defend against, negotiate, settle or
otherwise deal with any Indemnification Claim that relates to any Losses
indemnified against hereunder, it shall within ninety (90) days notify the
indemnified party of its intent to do so. If the indemnifying party elects not
to defend against, negotiate, settle or otherwise deal with any Indemnification
Claim that relates to any Losses indemnified against hereunder, the indemnified
party may defend against, negotiate, settle or otherwise deal with such
Indemnification Claim. If the indemnifying party shall assume the defense of any
Indemnification Claim, the indemnified party may participate, at its

 

36



--------------------------------------------------------------------------------

own expense, in the defense of such Indemnification Claim; provided, however,
that such indemnified party shall be entitled to participate in any such defense
with separate counsel at the expense of the indemnifying party if, (i) so
requested by the indemnifying party to participate or (ii) in the reasonable
opinion of counsel to the indemnified party, a conflict or potential conflict
exists between the indemnified party and the indemnifying party that would make
such separate representation advisable; and provided, further, that the
indemnifying party shall not be required to pay for more than one such counsel
for all indemnified parties in connection with any Indemnification Claim. The
parties hereto agree to cooperate fully with each other in connection with the
defense, negotiation or settlement of any such Indemnification Claim.
Notwithstanding anything in this Section 9.4 to the contrary, neither the
indemnifying party nor the indemnified party shall, without the written consent
of the other party, settle or compromise any Indemnification Claim or permit a
default or consent to entry of any judgment unless the claimant and such party
provide to such other party an unqualified release from all liability in respect
of the Indemnification Claim. Notwithstanding the foregoing, if a settlement
offer solely for money damages is made by the applicable third party claimant,
and the indemnifying party notifies the indemnified party in writing of the
indemnifying party’s willingness to accept the settlement offer and, subject to
the applicable limitations of Section 9.5, pay the amount called for by such
offer, and the indemnified party declines to accept such offer, the indemnified
party may continue to contest such Indemnification Claim, free of any
participation by the indemnifying party, and the amount of any ultimate
liability with respect to such Indemnification Claim that the indemnifying party
has an obligation to pay hereunder, subject to the applicable limitations of
Section 9.5, shall be limited to the lesser of (A) the amount of the settlement
offer that the indemnified party declined to accept plus the Losses of the
indemnified party relating to such Indemnification Claim through the date of its
rejection of the settlement offer or (B) the aggregate Losses of the Indemnified
Party with respect to such Indemnification Claim. If the indemnifying party
makes any payment on any Indemnification Claim, the indemnifying party shall be
subrogated, to the extent of such payment, to all rights and remedies of the
indemnified party to any insurance benefits or other claims of the indemnified
party with respect to such Indemnification Claim.

 

(b) After any final decision, judgment or award shall have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the time in
which to appeal therefrom, or a settlement shall have been consummated, or the
indemnified party and the indemnifying party shall have arrived at a mutually
binding agreement with respect to an Indemnification Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter.

 

9.5 Limitations on Indemnification.

 

(a) A Purchaser Indemnified Party may assert an Indemnification Claim pursuant
to Section 9.2(a) with respect to representations and warranties of the Seller
only to the extent the Purchaser Indemnified Party gives notice of the
Indemnification Claim pursuant to Section 9.4(a) before the expiration of the
applicable time period set forth in Section 9.1 for such representation and
warranty. Any

 

37



--------------------------------------------------------------------------------

Indemnification Claim not made in accordance with Section 9.4(a) by the
Purchaser Indemnified Parties on or before the applicable date set forth in
Section 9.1, and Seller’s indemnification obligations with respect thereto, will
be irrevocably and unconditionally released and waived by the Purchaser
Indemnified Parties.

 

(b) Notwithstanding the provisions of this Article IX, Seller shall not have any
indemnification obligations for Losses under Section 9.2, (i) for any individual
item where the Loss relating thereto is less than $100,000 and (ii) in respect
of each individual item where the Loss relating thereto is equal to or greater
than $100,000, unless the aggregate amount of all such Losses exceeds three (3%)
percent of the Purchase Price, and then only to the extent of such excess. In no
event shall the aggregate amount of Losses to be paid by Seller under Section
9.2 exceed ten (10%) percent of the Purchase Price.

 

(c) No representation or warranty of Seller contained herein shall be deemed
untrue or incorrect, and Seller shall not be deemed to have breached a
representation or warranty, as a consequence of the existence of any fact,
circumstance or event of which (i) is disclosed in response to another
representation or warranty contained in this Agreement or (ii) Purchaser is
aware as of the Closing Date.

 

(d) No Purchaser Indemnified Party shall have any right to indemnification under
this Article IX in respect of any matter that is taken into account in the
calculation of any adjustment to the Purchase Price pursuant to Sections 3.3 and
3.4.

 

(e) The amount of any Losses for which indemnification is provided under this
Article IX shall be net of any amounts actually recovered or recoverable by the
indemnified party under insurance policies or otherwise, and net of any Tax
benefit realized by Purchaser with respect to such Losses.

 

(f) For purposes of calculating the amount of any Losses for which
indemnification for any breach of any representation or warranty is provided
under this Article IX (but not for purposes of determining whether any
particular representation or warranty contained herein has been breached), any
materiality or Material Adverse Effect qualifications in the applicable
representations or warranties shall be ignored.

 

(g) Notwithstanding anything contained in this Agreement to the contrary,
Purchaser, on behalf of itself and each of the other Purchaser Indemnified
Parties, acknowledges and agrees that, except for the representations and
warranties contained in Article V (as modified by the Schedules hereto), neither
Seller nor any other Person is making any express or implied representation or
warranty with respect to Seller, the Company, the Subsidiaries, their respective
Affiliates or the transactions contemplated by this Agreement, and Seller
disclaims any representations or warranties, whether made by Seller, the Company
or any of their respective Affiliates, officers, directors, employees, agents or
representatives. Any claims a Purchaser Indemnified Party may have for breach of
representation or warranty shall be based solely on the representations and
warranties of Seller set forth in Article V (as modified by the Schedules hereto
as supplemented or amended). In furtherance of the foregoing, except

 

38



--------------------------------------------------------------------------------

for the representations and warranties contained in Article V (as modified by
the Schedules hereto), Purchaser, on behalf of itself and each of the other
Purchaser Indemnified Parties, acknowledges and agrees that none of the Company,
Seller, any of their respective Affiliates or any other Person will have or be
subject to any liability to a Purchaser Indemnified Party or any other Person
for, and Seller hereby disclaims all liability and responsibility for, any
representation, warranty, projection, forecast, statement, or information made,
communicated, or furnished (orally or in writing) to Purchaser or its Affiliates
or representatives, including any confidential memoranda distributed on behalf
of the Company relating to the Company or any of the Subsidiaries or other
publications or data room information provided to Purchaser or its Affiliates or
representatives, or any other document or information in any form provided to
Purchaser or its Affiliates or representatives in connection with the sale of
the Membership Interest and the transactions contemplated hereby (including any
opinion, information, projection, or advice that may have been or may be
provided to Purchaser or its Affiliates or representatives by any director,
officer, employee, agent, consultant, or representative of the Company or Seller
or any of their respective Affiliates) or for Purchaser’s use of any such
information.

 

(h) Purchaser, on behalf of itself and each of the other Purchaser Indemnified
Parties, acknowledges that it has conducted to its satisfaction, its own
independent investigation of the condition, operations, assets (including all
activated and deactivated pipelines) and business of the Company and the
Subsidiaries and, in making its determination to proceed with the transactions
contemplated by this Agreement, each of the Purchaser Indemnified Parties has
relied on the results of Purchaser’s independent investigation. The disclosure
of any matter or item in any schedule hereto shall not be deemed to constitute
an acknowledgment that any such matter is required to be disclosed.

 

(i) Purchaser, on behalf of itself and each of the other Purchaser Indemnified
Parties, acknowledges that the properties of the Company and the Subsidiaries
have asbestos-containing materials. Seller hereby disclaims all liability and
responsibility with respect to any claims or Liabilities arising therefrom or
related thereto, and Purchaser, on behalf of itself and each of the other
Purchaser Indemnified Parties, acknowledges that it shall have no claims against
Seller with respect thereto.

 

9.6 Tax Treatment of Indemnity Payments. Seller and Purchaser agree to treat any
indemnity payment made pursuant to this Article IX as an adjustment to the
Purchase Price for federal, state, local and foreign income tax purposes.

 

9.7 NO CONSEQUENTIAL DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY ELSEWHERE
IN THIS AGREEMENT OR PROVIDED FOR UNDER ANY APPLICABLE LAW, NO PARTY SHALL, IN
ANY EVENT, BE LIABLE TO ANY OTHER PERSON, EITHER IN CONTRACT OR IN TORT, FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES OF SUCH OTHER
PERSON, INCLUDING LOSS OF FUTURE REVENUE, INCOME OR PROFITS, DIMINUTION OF VALUE
OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY RELATING TO THE BREACH OR ALLEGED
BREACH HEREOF, WHETHER OR NOT THE POSSIBILITY OF SUCH DAMAGES HAS BEEN DISCLOSED
TO THE OTHER PARTY IN ADVANCE OR COULD HAVE BEEN REASONABLY FORESEEN BY SUCH
OTHER PARTY

 

39



--------------------------------------------------------------------------------

(PROVIDED THAT SUCH LIMITATION SHALL NOT LIMIT SELLER’S RIGHT TO RECOVER
CONTRACT DAMAGES IN CONNECTION WITH PURCHASER’S FAILURE TO CONSUMMATE THE
CLOSING IN VIOLATION OF THIS AGREEMENT). THE EXCLUSION OF CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES AS SET FORTH IN THE PRECEDING
SENTENCE SHALL NOT APPLY TO ANY SUCH DAMAGES SOUGHT BY THIRD PARTIES AGAINST A
PURCHASER INDEMNIFIED PARTY OR A SELLER INDEMNIFIED PARTY, AS THE CASE MAY BE,
IN CONNECTION WITH LOSSES THAT MAY BE INDEMNIFIED PURSUANT TO THIS ARTICLE IX.

 

9.8 EXCLUSIVE REMEDY. SELLER, ON BEHALF OF ITSELF AND EACH OF THE OTHER SELLER
INDEMNIFIED PARTIES, AND PURCHASER, ON BEHALF OF ITSELF AND EACH OF THE OTHER
PURCHASER INDEMNIFIED PARTIES, ACKNOWLEDGE AND AGREE THAT, SUBJECT TO SECTION
10.12, THE SOLE AND EXCLUSIVE REMEDY FOR ANY BREACH OR INACCURACY, OR ALLEGED
BREACH OR INACCURACY, OF ANY REPRESENTATION OR WARRANTY IN THIS AGREEMENT OR ANY
COVENANT OR AGREEMENT UNDER THIS AGREEMENT, SHALL BE INDEMNIFICATION IN
ACCORDANCE WITH THIS ARTICLE IX. IN FURTHERANCE OF THE FOREGOING, SELLER, ON
BEHALF OF ITSELF AND EACH OF THE OTHER SELLER INDEMNIFIED PARTIES, AND
PURCHASER, ON BEHALF OF ITSELF AND EACH OF THE OTHER PURCHASER INDEMNIFIED
PARTIES, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL OTHER RIGHTS, CLAIMS AND CAUSES OF ACTION (INCLUDING RIGHTS OF
CONTRIBUTIONS, IF ANY) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS
AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY TORT OR BREACH OF CONTRACT CLAIM OR CAUSE OF ACTION BASED UPON,
ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR WARRANTY MADE IN OR IN
CONNECTION WITH THIS AGREEMENT OR AS AN INDUCEMENT TO ENTER INTO THIS
AGREEMENT), KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, WHICH EXIST OR MAY ARISE
IN THE FUTURE, THAT IT MAY HAVE AGAINST THE SELLER INDEMNIFIED PARTIES OR THE
PURCHASER INDEMNIFIED PARTIES, AS THE CASE MAY BE, ARISING UNDER OR BASED UPON
ANY FEDERAL, STATE OR LOCAL LAW (INCLUDING ANY SUCH LAW RELATING TO
ENVIRONMENTAL MATTERS OR ARISING UNDER OR BASED UPON ANY SECURITIES LAW, COMMON
LAW OR OTHERWISE).

 

9.9 No Transfer of Seller’s Indemnities. If Purchaser sells, assigns or
otherwise transfers, by operation of law or otherwise, any or all of the
Membership Interest to any Person, other than an Affiliate of Purchaser, then
Seller’s indemnities pursuant to Section 9.2 relating to such transferred
Membership Interest, or portion thereof, shall automatically and immediately
extinguish.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1 Payment of Transfer Taxes. All sales, use, transfer, intangible,
recordation, documentary stamp or similar Taxes or charges, of any nature
whatsoever, applicable to, or resulting from, the transactions contemplated by
this Agreement shall be borne by Purchaser. At Closing, Purchaser shall remit
such Taxes resulting from the transactions contemplated by this Agreement to
Seller or otherwise provide for the

 

40



--------------------------------------------------------------------------------

payment of such Taxes in a manner satisfactory to Seller. In the event Seller
receives written notice assessing Taxes from any tax authority after the Closing
Date with respect to such Taxes, Purchaser shall within ten (10) days of
receiving written notice from Seller of such Taxes, remit such amounts to
Seller.

 

10.2 Expenses. Except as otherwise provided in this Agreement, each of Seller
and Purchaser shall bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.

 

10.3 Submission to Jurisdiction; Consent to Service of Process.

 

(a) Seller, on behalf of itself and each of the other Seller Indemnified
Parties, and Purchaser, on behalf of itself and each of the other Purchaser
Indemnified Parties, hereby irrevocably submit to the exclusive personal
jurisdiction of the Delaware Court of Chancery over any dispute arising out of
or relating to this Agreement or any of the transactions contemplated hereby and
each party hereby irrevocably agrees that all claims in respect of such dispute
or any suit, action or proceeding related thereto may be heard and determined in
such court. Seller, on behalf of itself and each of the other Seller Indemnified
Parties, and Purchaser, on behalf of itself and each of the other Purchaser
Indemnified Parties, hereby irrevocably waive, to the fullest extent permitted
by applicable Law, any objection that they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of Seller, on
behalf of itself and each of the other Seller Indemnified Parties, and
Purchaser, on behalf of itself and each of the other Purchaser Indemnified
Parties, hereto agrees that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.

 

(b) Each of Seller, on behalf of itself and each of the other Seller Indemnified
Parties, and Purchaser, on behalf of itself and each of the other Purchaser
Indemnified Parties, hereto hereby consents to process being served by any party
to this Agreement in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 10.6.

 

10.4 Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) and the Confidentiality Agreement represent the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof. This Agreement can be amended, supplemented or
changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.
No action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be

 

41



--------------------------------------------------------------------------------

construed as a further or continuing waiver of such breach or as a waiver of any
other or subsequent breach. No failure on the part of any party to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

10.5 Governing Law. The provisions of this Agreement, all of the documents
delivered pursuant hereto, their execution, performance or nonperformance,
interpretation, construction and all matters based upon, arising out of or
related to this Agreement or the negotiation, execution or performance of this
Agreement (whether in tort or contract) shall be governed by the laws, both
procedural and substantive, of the State of Delaware without regard to its
conflict of laws provisions that if applied might require the application of the
laws of another jurisdiction.

 

10.6 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given (a) when delivered personally by hand (with
written confirmation of receipt), (b) when sent by facsimile (with written
confirmation of transmission) or (c) one (1) business day after the day sent by
overnight courier (with written confirmation of receipt), in each case at the
following addresses and facsimile numbers (or to such other address or facsimile
number as a party may have specified by notice given to the other party pursuant
to this provision):

 

If to Seller, to:

 

Koch Holdings Enterprises, LLC

Attn: President

4111 E. 37th St. North

Wichita, Kansas 67220

Fax: (316) 828-7972

 

With a copy to:

 

Koch Holdings, LLC

Attn: General Counsel

4111 E. 37th St. North

Wichita, Kansas 67220

Fax: (316) 828-3133

 

and

 

Weil, Gotshal & Manges LLP

Attn: Glenn D. West, Esq.

200 Crescent Court, Suite 300

Dallas, Texas 75201

Fax: (214) 746-7777

 

42



--------------------------------------------------------------------------------

If to Purchaser, to:

 

ONEOK, Inc.

Attn: David Kyle

100 West Fifth Street

Tulsa, Oklahoma 74103

Fax: (918) 588-7961

 

With a copy to:

 

ONEOK, Inc.

Attn: General Counsel

100 West Fifth Street

Tulsa, Oklahoma 74103

Fax: (918) 588-7971

 

10.7 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any Law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

10.8 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Agreement shall create or be deemed to create any third
party beneficiary rights in any person or entity not a party to this Agreement,
except as contemplated by Section 7.7. No assignment of this Agreement or of any
rights or obligations hereunder may be made by either Seller or Purchaser,
directly or indirectly (by operation of law or otherwise), without the prior
written consent of the other party hereto (other than an assignment to an
Affiliate) and any attempted assignment without the required consents shall be
void. No assignment of any obligations hereunder shall relieve the assignor of
its obligations hereunder, and any such assignor shall remain jointly and
severally liable for its obligations and the obligations of its permitted
assignee. Upon any such permitted assignment, the references in this Agreement
to Purchaser shall also apply to any such assignee unless the context otherwise
requires.

 

10.9 Non-Recourse. This Agreement may only be enforced against, and any claims
or causes of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against, the entities that are expressly identified as parties
hereto. No past, present or future director, officer, employee, incorporator,
member, partner, stockholder, Affiliate, agent, attorney or representative of
Seller or the Company or any of their

 

43



--------------------------------------------------------------------------------

respective Affiliates shall have any liability for any obligations or
liabilities of Seller under this Agreement of or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby and thereby.

 

10.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. Once signed, any reproduction of this Agreement made by reliable
means (e.g., photocopy, facsimile) is considered an original.

 

10.11 Time is of the Essence. With regard to the dates and time periods set
forth or referred to in this Agreement, TIME IS OF THE ESSENCE.

 

10.12 Specific Performance. Without limiting any other rights or remedies of the
parties under this Agreement, to the extent all of the conditions to Closing set
forth in Article VIII have either been satisfied or waived and a party to this
Agreement fails to consummate the Closing, the other party hereto shall have the
right to seek a decree of specific performance to cause the breaching party to
so consummate the Closing.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

ONEOK, INC. By:  

/s/ David Kyle

--------------------------------------------------------------------------------

Name:   David Kyle Title:   Chairman, President and     Chief Executive Officer

 

KOCH HOLDINGS ENTERPRISES, LLC By:   Koch Holdings, LLC, its Manager     By:  

/s/ Steven J. Feilmeier

--------------------------------------------------------------------------------

    Name:   Steven J. Feilmeier     Title:   President

 

45